--------------------------------------------------------------------------------


EQUIPMENT PURCHASE AGREEMENT


between


MMC Chula Vista II LLC


and


Energy Parts Solutions LLC


August 7, 2009
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

EQUIPMENT PURCHASE AGREEMENT


THIS EQUIPMENT PURCHASE AGREEMENT (the “Agreement”) is made effective this
7th day of August, 2009 (the “Effective Date”) between ENERGY PARTS SOLUTIONS
LLC, a Missouri limited liability company (“Buyer”), and MMC CHULA VISTA II LLC,
a Delaware limited liability company (“Seller”).


RECITALS


1.
Seller previously purchased from GE Packaged Power, Inc. (“GE”) two new LM6000
industrial gas turbine generator packages and associated equipment, parts,
structures and services (collectively, the “Equipment”) as more fully described
in that certain Contract for U.S. Based Sale of Equipment and Services between
Seller and GE dated January 25, 2008, and any subsequent amendments or change
orders thereto (the “GE Contract”);



2.
Buyer desires to purchase the Equipment located at GE’s storage facilities in or
near Houston, Texas.  The Equipment shall include only those items described in
the GE Contract, a copy of which is attached hereto as Exhibit A.



3.
Seller has fully paid for and owns the Equipment and is ready, willing and able
to sell the Equipment to Buyer, and Buyer is ready, willing and able to buy the
Equipment from Seller, pursuant to the terms and subject to the conditions set
forth in this Agreement.



AGREEMENT


FOR AND IN CONSIDERATION of the mutual covenants herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, the parties agree as follows:


1.           PURCHASE AND SALE OF EQUIPMENT


(a)          Upon the terms and subject to the conditions contained herein, on
the Closing Date (defined below), Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, any and all of
Seller’s interest in and rights to the Equipment.  As the term is used in this
Agreement and the exhibits hereto “Equipment” shall also mean and include copies
of all of Seller’s records and files which relate to any of the Equipment,
including, but not limited to, the following: (i)  engineering records;
(ii)  any and all contracts, purchase orders or other agreements with third
parties including those with GE or any other vendors, suppliers or OEM’s
pertaining to the Equipment; and (iii) any other records or files in the
possession of Seller relating to the Equipment, save and except for records the
disclosure of which would jeopardize any privilege available to Seller relating
to such records, would cause Seller to breach a confidentiality obligation to
which it is bound, or would cause Seller to violate any applicable law;
provided, however, that Seller’s corporate minute books, charter documents,
corporate stock record books and such other books and records as pertain to the
organization, existence or share capitalization of Seller and such other books
and records that do not relate to the Equipment shall not be included.

 
2

--------------------------------------------------------------------------------

 



2.
PURCHASE PRICE AND PAYMENT TERMS



2.1
Purchase Price



In accordance with Section 2.2 below, Buyer shall pay Seller for the Equipment
the sum of Twenty Six Million Six Hundred and Fifty Thousand and No/100 Dollars
($26,650,000) (the “Purchase Price”), as allocated by the parties to the
Equipment.


2.2 
Payment Terms



(a)
Not later than one (1) business day after the Effective Date, Buyer shall
deposit with Seller the sum of Three Million Dollars as a deposit towards the
Purchase Price (the “Deposit”), which Deposit shall be applied towards the
payment of the Purchase Price at Closing.  The Deposit shall be (i) held by
Seller in an account designated by Seller in its sole discretion, without
interest accrual thereon for the benefit of Buyer, and (ii) non-refundable to
Buyer except as expressly set forth in this Agreement.



(b)
At the Closing (as defined below), Buyer shall transfer and pay to Seller the
balance of the Purchase Price (i.e., the Purchase Price less the Deposit) by
wire transfer of immediately available funds into an account designated in
writing by Seller.



3.
ASSUMPTION OF LIABLITIES; POSSESSION AND REMOVAL OF EQUIPMENT; TITLE AND RISK OF
LOSS



3.1
Assumption of Liabilities



At the Closing, Buyer shall assume and agree to pay, perform and discharge when
due all liabilities arising out of, in connection with or related to the
ownership, removal, operation, use or maintenance of the Equipment relating to
periods on or after the Closing Date (as defined below).


3.2
Possession and Removal of Equipment



At and after Closing, Seller agrees to permit Buyer and its representatives free
and unencumbered access to the site where the Equipment is located so that Buyer
can remove the Equipment.  Seller shall use commercially reasonable efforts to
provide all authorizations, obtain all third party consents, and furnish all
reasonable assistance to ensure that Buyer can remove the Equipment from its
present location without any added costs, delays or interference.


3.3
Title and Risk of Loss



Title to and risk of loss, damage and destruction of the Equipment shall
transfer from Seller to Buyer upon the Closing Date.

 
3

--------------------------------------------------------------------------------

 


4.
REPRESENTATIONS AND WARRANTIES



4.1
Seller Representations and Warranties.  Seller hereby represents and warrants to
Buyer that:



(a)
At the Closing Date, Seller shall have full legal and beneficial title to the
Equipment, free and clear of any and all security interests, liens, claims,
charges or encumbrances of any nature whatsoever, together with full power and
lawful authority to deliver the Equipment to Buyer; and upon delivery of the
Assignment and Bill of Sale to Buyer in accordance with Section 8.4(b), Seller
shall have transferred marketable title to the Equipment to Buyer.



(b)
Seller is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is formed and has the requisite power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.  Seller is duly qualified to transact business and is
in good standing in each jurisdiction in which its ownership of the Equipment
and commitments made hereunder makes such qualification necessary.



(c)
Seller has the requisite power and authority to execute this Agreement and to
consummate the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of Seller.

 
(d)
The execution and delivery by Seller of this Agreement and the consummation of
the transactions contemplated hereby do not and will not (i) violate any
provision of the constituent documents of Seller, (ii) violate any order of any
governmental authority to which Seller is bound or subject, (iii) violate any
applicable law, or (iv) result in the imposition or creation of any lien upon
the Equipment.  This Agreement has been duly executed and delivered by Seller
and, assuming due execution and delivery by Buyer, constitutes a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.

 
(e)
To Seller’s knowledge, no order or permit issued by, or declaration or filing
with, or notification to, or waiver from any governmental authority is required
on the part of Seller in connection with the execution and delivery of this
Agreement, or the compliance or performance by Seller with any provision
contained in this Agreement.

 
(f)
As of the Closing Date all payments under the GE Contract have been made by
Seller to GE with respect to the purchase price and storage of the
Equipment.  All taxes due and payable by Seller with respect to the ownership of
the Equipment have been paid or are being contested in good faith through the
appropriate proceedings.

 
(g)
There is no legal action or order pending or, to Seller’s knowledge, overtly
threatened against Seller that seeks to restrain or prohibit or otherwise
challenge the consummation, legality or validity of the transactions
contemplated hereby.


 
4

--------------------------------------------------------------------------------

 

(h)
Except for such notices as have been disclosed to Buyer in writing, Seller, to
Seller’s knowledge, has not received any written notice that the Equipment is in
violation of any applicable laws.

 
(i)
No rights of first offer or other preferential rights to purchase any of the
Equipment are held by third parties.

 
4.2          Knowledge Defined


References to the “knowledge” of Seller shall refer only to the actual knowledge
of the Designated Employee (as hereinafter defined) of Seller, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Seller, or
any affiliate of Seller, or to any other officer, agent, manager, representative
or employee of Seller or any affiliate thereof or to impose upon such Designated
Employee any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains.  As used herein, the term “Designated Employee”
shall refer to the following person:  Denis Gagnon.


4.3          Survival of Seller’s Representations and Warranties


The representations and warranties of Seller set forth in Section 4.1 shall
survive Closing for a period of one hundred twenty (120) days; provided,
however, nowithstanding the foregoing to the contrary, Section 4.1(a) shall
survive for a period of one (1) year (the “Seller Survival Period”).  No claim
for a breach of any representation or warranty of Seller shall be actionable or
payable if the breach in question results from or is based on a condition, state
of facts or other matter which was specifically disclosed by Seller to and
accepted by Buyer in writing prior to Closing.

 
5

--------------------------------------------------------------------------------

 

4.4          AS-IS.
 
EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT (i) SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii)
SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS
OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES).  IN PARTICULAR AND WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, AS TO (w) THE MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE EQUIPMENT, (x) THE CONTENT,
CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY SELLER OR THIRD PARTIES WITH RESPECT TO THE EQUIPMENT,
(y) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
BUYER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ASSIGNMENT AND BILL OF SALE OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO AND (z) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM
FROM PATENT OR TRADEMARK INFRINGEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT BUYER SHALL BE DEEMED TO BE
OBTAINING THE EQUIPMENT IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE  MADE
SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.  AS PART OF THE PROVISIONS OF THIS
SECTION 4.4, BUT NOT AS A LIMITATION THEREON, BUYER HEREBY AGREES, REPRESENTS
AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH
ARE KNOWN OR DISCLOSED, AND BUYER HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS
WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE
PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES OR REGULATIONS.
 
Seller and Buyer acknowledge that the compensation to be paid to Seller for the
Equipment has been decreased to take into account that the Equipment is being
sold subject to the provisions of this Section 4.4.  Seller and Buyer agree that
the provisions of this Section 4.4 shall survive the Closing Date.


4.5
Buyer’s Representations and Warranties.  Buyer hereby represents and warrants to
Seller that:


 
6

--------------------------------------------------------------------------------

 

(a)
Buyer is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is formed and has the requisite power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.  Buyer is duly qualified to transact business and is
in good standing in each jurisdiction in which its commitments hereunder makes
such qualification necessary.



(b)
Buyer has the requisite power and authority to execute this Agreement and to
consummate the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer and, assuming due execution and delivery by Seller,
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms.

 
(c)
The execution and delivery by Buyer of this Agreement and the consummation of
the transactions contemplated hereby do not and will not (i) violate any
provision of the constituent documents of Buyer, (ii) violate any order of any
governmental authority to which Buyer is bound or subject, or (iii) violate any
applicable law.

 
(d)
To Buyer’s knowledge, no order or permit issued by, or declaration or filing
with, or notification to, or waiver from any governmental authority is required
on the part of Buyer in connection with the execution and delivery of this
Agreement, or the compliance or performance by Buyer with any provision
contained in this Agreement.

 
(e)
There is no legal action or order pending or, to Buyer’s knowledge, overtly
threatened against Buyer that seeks to restrain or prohibit or otherwise
challenge the consummation, legality or validity of the transactions
contemplated hereby.

 
(f)
No person has acted, directly or indirectly, as a broker, finder or financial
advisor for Buyer in connection with the transactions contemplated by this
Agreement, and Seller is not or will not become obligated to pay any fee or
commission or like payment to any broker, finder or financial advisor, as a
result of the consummation of the transactions contemplated by this Agreement
based upon any arrangement made by or on behalf of Buyer.

 
4.6          Knowledge Defined


References to the “knowledge” of Buyer shall refer only to the actual knowledge
of the Designated Employee (as hereinafter defined) of Buyer, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Buyer, or
any affiliate of Buyer, or to any other officer, agent, manager, representative
or employee of Buyer or any affiliate thereof or to impose upon such Designated
Employee any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains.  As used herein, the term “Designated Employee”
shall refer to the following person:  Jeff Canon.

 
7

--------------------------------------------------------------------------------

 

4.7          Survival of Buyer’s Representations and Warranties


The representations and warranties of Buyer set forth in Section 4.5 shall
survive Closing for a period of one hundred twenty (120) days (the “Buyer
Survival Period”).  No claim for a breach of any representation or warranty of
Buyer shall be actionable or payable if the breach in question results from or
is based on a condition, state of facts or other matter which was specifically
disclosed by Buyer to and accepted by Seller in writing prior to Closing.


5.
INSPECTION, PRESERVING AND OPERATING THE EQUIPMENT



5.1 
Inspection and Access



Immediately following the Effective Date Buyer and its representatives shall,
upon prior written notice to Seller, have access to the site where the Equipment
is located so that Buyer and its representatives can inspect the Equipment and
review the books, records and information relating thereto, and to speak to the
personnel of Seller that may have information relating to the history  of the
Equipment, provided, however, that Seller shall have the right to have a
representative present at any such access to the site.  Such activities shall
include the Buyer’s right to such inspections deemed appropriate by Buyer in
order to assess the integrity and condition of the Equipment, provided that any
and all such inspections shall be made only upon prior written notice to Seller,
Seller shall have the right to have a representative present for any such
inspections, all inspections shall be performed in compliance with all
applicable laws, and Buyer shall deliver to Seller a copy of any data, results
or reports prepared in connection with such inspections.  Buyer will at all
times while on the site abide by GE’s safety rules and regulations.  Seller
agrees to cooperate with Buyer and provide all reasonable assistance in relation
to Buyer performing its inspection activities.  Buyer shall, upon prior written
notice to Seller, also be permitted to speak directly with vendors and suppliers
associated with the Equipment, including GE and any other OEMs, and if required,
Seller shall promptly provide all necessary authorization and assistance in
order that Buyer can freely engage said vendors and suppliers in obtaining
information from them as part of Buyer’s inspection activities, provided that
Seller shall have the right to have a representative participate in any such
engagement.  Following any inspection of the Equipment, Buyer shall restore the
Equipment to its original condition as existed prior to any such
inspections.  Upon request by Seller, Buyer shall provide Seller with evidence
that Buyer has a policy of general liability insurance, from an insurer and in
an amount reasonably acceptable to Seller, which insurance shall (i) name Seller
as an additional insured party and (ii) provide coverage against any claim for
personal liability or property damage caused by Buyer or its agents, employees
or contractors in connection with such inspections.

 
8

--------------------------------------------------------------------------------

 

5.2          Preserving the Equipment
 
During the period from the Effective Date to and through the Closing Date,
Seller shall use commercially reasonable efforts to conduct its business (as it
pertains to the Equipment) in all material respects in the ordinary course of
business and to maintain and preserve the Equipment consistent with Seller’s
past practices and GE and any other OEM’s recommendations.  No later than (5)
business days from the Effective Date Buyer will obtain and maintain through the
Closing Date insurance for the physical loss or damage to the Equipment with a
policy limit of not less than the Purchase Price and with a maximum deductible
of $50,000.  Seller shall be named as an additional insured on such policy and
shall be provided with a certificate of coverage.  Seller shall maintain its
current coverage on the Equipment until Buyer’s insurance becomes effective.  In
the event (i) Buyer fails to provide such coverage or (ii) the Parties determine
that Seller’s insurance coverage is more cost-effective than Buyer’s insurance,
then Seller will keep its coverage in place and Buyer will be obligated to
reimburse Seller for the cost thereof through the Closing Date.
 
6.
INDEMNIFICATION



6.1          Buyer Indemnity


During the Buyer Survival Period, Buyer assumes liability for, and hereby agrees
to indemnify, protect, save and keep harmless Seller and its directors,
officers, and employees from and against any and all liabilities, obligations,
losses, damages, penalties, claims (including, without limitation, claims
involving strict or absolute liability in tort), actions, suits, costs, expenses
and disbursements, including, without limitation, reasonable attorneys’ fees and
expenses, of any kind or nature, which may be imposed on, incurred by or
asserted against Seller arising out of and in connection with (i) a breach by
Buyer of its obligations under this Agreement or (ii)  the negligence of Buyer,
its employees, representative, contractors and agents; provided, however, that
Buyer shall not be required to indemnify Seller or its assigns for any claim
resulting from acts which would constitute Seller’s misconduct or negligence or
a breach by the Seller of the terms of this Agreement.


6.2          Seller Indemnity


During the Seller Survival Period, Seller assumes liability for, and hereby
agrees to indemnify, protect, save and keep harmless Buyer and its directors,
officers, and employees from and against any and all liabilities, obligations,
losses, damages, penalties, claims (including, without limitation, claims
involving strict or absolute liability in tort), actions, suits, costs, expenses
and disbursements, including, without limitation, reasonable attorney’s fees and
expenses, of any kind or nature, which may be imposed on, incurred by or
asserted against Buyer arising out of and in connection with (i) a breach by
Seller of its obligations under this Agreement or (ii) the negligence of Seller,
its employees, representative, contractors and agents; provided, however, that
Seller shall not be required to indemnify Buyer or its assigns for any claim
resulting from acts which would constitute Buyer’s misconduct or negligence or a
breach by the Buyer of the terms of this Agreement or any other agreement
between Seller and Buyer.

 
9

--------------------------------------------------------------------------------

 

7.
TAXES



All ad valorem taxes, real property taxes and personal property taxes relating
to the Equipment for the year in which the Closing Date occurs shall be
apportioned as of the Closing Date between Seller and Buyer.  Seller shall be
liable for the portion of such taxes based upon the number of days in the year
occurring prior to the Closing Date, and Buyer shall be liable for the portion
of such taxes based upon the number of days in the year occurring on and after
the Closing Date.  For any year in which an apportionment is required, Buyer
shall file all required reports and returns incident to these taxes assessed for
the year in which the Closing Date occurs that are not filed by Seller as of the
Closing Date.  Seller shall pay to Buyer, at the time of Buyer’s remittance,
Seller’s share of such taxes.  If Seller has paid any portion of such taxes
apportioned to Buyer under this Section 7, Buyer shall pay to Seller, promptly
upon notice from Seller of the portion of such taxes apportioned to Buyer,
Buyer’s share of such taxes.  Buyer shall pay all sales taxes, if any, arising
in connection with the sale of the Equipment.
 
8.
CLOSING



8.1          Conditions Precedent to Obligations of Each Party
 
The respective obligations of Seller and Buyer to consummate the transactions
contemplated by this Agreement are subject to no order issued by any court of
competent jurisdiction preventing the consummation of the transactions
contemplated hereby shall be in effect, nor shall any material proceeding
initiated by any governmental authority of competent jurisdiction having valid
enforcement authority seeking such an order be pending, nor shall there be any
action taken, or any law or order enacted, entered or enforced that has not been
subsequently overturned or otherwise made inapplicable to this Agreement, that
makes the consummation of the transactions contemplated hereby illegal.
 
8.2          Conditions Precedent to Obligations of Buyer
 
The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Buyer, in
whole or in part, subject to applicable law):
 
(a)           All of the representations and warranties of Seller contained
herein shall be true and correct in all material respects on and as of the
Closing Date, except those representations and warranties of Seller that speak
of a certain date, which representations and warranties shall have been true and
correct in all material respects as of such date;
 
(b)           Seller shall have performed and complied with in all material
respects its obligations and covenants required by this Agreement to be
performed or complied with by Seller on or prior to the Closing Date; and
 
(c)           Buyer shall have been furnished with the documents referred to in
Section 8.4.
 
8.3          Conditions Precedent to Obligations of Seller
 
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Seller,
in whole or in part, subject to applicable law):
 
(a)           All of the representations and warranties of Buyer contained
herein shall be true and correct in all material respects on and as of the
Closing Date, except those representations and warranties of Buyer that speak of
a certain date, which representations and warranties shall have been true and
correct in all material respects as of such date;

 
10

--------------------------------------------------------------------------------

 

(b)           Buyer shall have performed and complied with in all material
respects all obligations and covenants required by this Agreement to be
performed or complied with by them on or prior to the Closing Date; and
 
(c)           Seller shall have been furnished with the documents referred to in
Section 8.5.
 
8.4          Documents to Be Delivered by Seller
 
At the Closing, Seller shall deliver to Buyer the following:
 
(a)           a certificate of an officer of Seller certifying that the closing
conditions set forth in Sections 8.2 (a) have been satisfied;
 
(b)           the Assignment and Bill of Sale substantially in the form of
Exhibit B and such other instruments of conveyance necessary for the transfer of
the Equipment, duly executed by Seller; and
 
(c)           a Non-Foreign Affidavit in compliance with the provisions of
Treasury Regulation § 1.1445-2(b)(2) certifying that Seller is not a foreign
person within the meaning of the Code.
 
8.5          Documents to Be Delivered by Buyer
 
At the Closing, Buyer shall deliver to Seller the following:
 
(a)           evidence of the wire transfer referred to in Section 2.2(b)
hereof;
 
(b)           a certificate of an officer of Buyer certifying that the closing
conditions set forth in Section 8.3(a) have been satisfied; and
 
(c)           the Assignment and Bill of Sale substantially in the form of
Exhibit B and such other instruments of conveyance necessary for the transfer of
the Equipment, duly executed by Buyer.
 
8.6          Time and Place of Closing
 
The “Closing” of the purchase and sale of the Equipment shall take place on or
before 2:00 p.m., local time, no later than sixty (60) days from the Effective
Date, and after the conditions to Closing set forth in Sections 8.1, 8.2 and 8.3
(excluding conditions that, by their terms, cannot be satisfied until the
Closing) have been satisfied (or waived by the party entitled to waive such
condition) (as the same may be extended pursuant to the provisions of Section
8.1(b), the “Closing Date) or at such other location or time as may be agreed by
the parties.

 
11

--------------------------------------------------------------------------------

 

8.7         Failure of Condition.
 
In the event of the failure of any condition to Closing set forth in Section 8.1
or Section 8.2, then this Agreement shall terminate and the Deposit shall be
returned to Buyer and Seller shall pay Buyer any amounts owed pursuant to
Section 8.1(b).  In the event of the failure of any condition to Closing set
forth in Section 8.3, then this Agreement shall terminate and the Deposit shall
be retained by Seller.
 
9.           DEFAULT AND REMEDIES
 
9.1
Events of Default



It shall be an event of default if all or any of the following shall have
occurred (herein “Event of Default”):


(a)           If either party shall default in the performance of any of the
material provisions contained in the Agreement, which default shall continue for
ten (10) business days after written notice of default to the defaulting party;
or


(b)           If any representation or warranty made by either party herein or
made in any statement or certificate furnished or required hereunder, or in
connection with the execution and delivery of this Agreement, proves untrue in
any material respect as of the date of issuance or making thereof.
 
9.2
Remedies



(a)           Upon the occurrence of an Event of Default by Seller, Buyer shall
be entitled, as its sole remedy, either (a) to receive any amounts Seller owes
to Buyer under Section 8.1(b) and the return of the Deposit and any other moneys
paid by Buyer to Seller as of the date of the Event of Default, which return
shall operate to terminate this Agreement and release Seller from any and all
liability hereunder, or (b) to enforce specific performance of Seller’s
obligation to execute the documents required to convey the Equipment to Buyer,
it being understood and agreed that the remedy of specific performance shall not
be available to enforce any other obligation of Seller hereunder.  Buyer
expressly waives its rights to seek damages upon the occurrence of an Event of
Default by Seller hereunder.  Buyer shall be deemed to have elected to terminate
this Agreement and receive the Deposit and any other moneys paid by Buyer to
Seller as of the date of the Event of Default if Buyer fails to file suit for
specific performance against Seller in a court having jurisdiction in New York,
New York, on or before forty five (45) days following the date upon which
Closing was to have occurred.


(b)           Upon the occurrence of an Event of Default by Buyer, Seller shall
be entitled to retain the Deposit as liquidated damages (the “Liquidated
Damages”), which shall be the sole and exclusive remedy and measure of damages
as a result of the occurrence of an Event of Default by Buyer.  Seller expressly
waives its rights to seek damages upon the occurrence of an Event of Default by
Buyer hereunder.  THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE
EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT HEREUNDER,
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.  AFTER NEGOTIATION,
THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE
DATE OF THIS AGREEMENT, THE AMOUNT OF THE LIQUIDATED DAMAGES IS A REASONABLE
ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.  EACH PARTY
SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND THE FACT
THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME THIS
AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.  THE
FOREGOING IS NOT INTENDED TO LIMIT BUYER’S INDEMNITY OBLIGATIONS UNDER OTHER
SECTIONS HEREOF.

 
12

--------------------------------------------------------------------------------

 
10.
MISCELLANEOUS



10.1
Notices



Any and all notices given, or required to be given hereunder shall be in writing
and shall be deemed to have been adequately given when received by the party to
whom such notice is being given.  Notices shall be addressed if to Buyer to:
ENERGY PARTS SOLUTIONS LLC, Attn: Jeff Canon, 2001 Adams Road, Sedalia, Missouri
65301; and if to Seller to: MMC CHULA VISTA II LLC., 26 Broadway, Suite 960, New
York, New York 10004, Attn: Denis Gagnon, or such other address as the
respective parties hereto shall from time to time designate in writing to the
other party.


10.2 
Exhibits



All Exhibits described in this Agreement shall be deemed to be incorporated and
made a part of this Agreement, except that if there is any inconsistency between
this Agreement and the provisions of any Exhibit, the provisions of the Exhibit
shall control.  The parties shall, from time to time prior to or at the Closing
by written agreement, supplement or amend the description of the Equipment in
this Agreement and the Exhibits to accurately and more fully reflect the list of
Equipment that is being conveyed hereunder.


10.3 
Captions



Caption and section headings set forth are for convenience of reference only and
shall not in any manner be deemed to limit or restrict the context of the
section to which they relate.


10.4 
Applicable Law



This Agreement is entered into and shall be governed by and interpreted in
accordance with the laws of the State of New York notwithstanding its conflict
of law provisions.


10.5 
Entire Agreement



This Agreement supersedes all prior understandings, representations,
negotiations, and correspondence between the parties and constitutes the entire
Agreement between the parties with respect to the transaction contemplated and
shall not in any manner be supplemented, amended or modified by any course of
dealing, course of performance or usage of trade or by any other means except by
a written instrument executed on behalf of the parties by their duly authorized
officers.

 
13

--------------------------------------------------------------------------------

 


10.6 
Confidentiality



Seller and Buyer agree to treat this Agreement and the terms hereof as
confidential and not to, without the prior written consent of the other party
hereto, disclose the terms hereof to any other person except (i) to its counsel
and accountants or other agents or professional advisors in connection with or
relating to the transactions contemplated by this Agreement, (ii) to any court,
governmental agency or instrumentality or other supervising body requesting such
disclosure, (iii) to any person as may be required by any government regulation
or order (including any regulation, request or order of a bank regulatory agency
or authority or under any disclosure requirements affecting public companies,
including, without limitation, regulations of the Securities and Exchange
Commission), law, statute, regulations, decrees, subpoenas or court orders, (iv)
its directors, officers, employees, affiliates, successors and assigns, (v) to
any banks or other financial institutions in any debt financing by or for the
benefit of Buyer or (vi) in connection with any enforcement of the terms of this
Agreement.  Seller and Buyer shall cause its officers, directors, agents, and
employees to comply with the foregoing paragraph.  Notwithstanding the foregoing
to the contrary, Seller shall, upon reasonable prior written notice to Buyer,
have the right to issue press releases regarding this transaction.


10.7
Further Assurances

 
Seller and Buyer agree that from and after the Closing Date, each of them will,
and will cause their respective representatives and affiliates to execute and
deliver such further instruments of conveyance and transfer and take such other
action as may reasonably be requested by any party hereto to carry out the
purposes and intents hereof.


10.8 
Casualty Loss

 
If, subsequent to the date of this Agreement and prior to the Closing, a portion
of the Equipment in excess of $10,000 is damaged or destroyed by fire or other
casualty, is taken in condemnation or under the right of eminent domain, or
proceedings for such purposes are pending or threatened (collectively, “Casualty
Loss”), Buyer shall have the option to either (a) purchase the Equipment
notwithstanding any such Casualty Loss, without reduction of the Purchase Price
or (b) terminate this Agreement without further obligation of either party
except that Buyer shall be entitled to receive the return of the Deposit and all
other monies paid to Seller towards the Purchase Price.  In the event of subpart
(a) above Seller shall (x) at the Closing, pay to Buyer all sums paid to Seller
by insurance companies and other third parties by reason of the Casualty Loss of
such Equipment, (y) assign, transfer and set over unto Buyer all of the right,
title and interest of Seller in and to any unpaid awards or other payments from
third parties arising therefrom, and (z) not voluntarily compromise, settle or
adjust any material amounts payable by reason of any Casualty Loss of any
portion of the Equipment without first obtaining the written consent of Buyer.

 
14

--------------------------------------------------------------------------------

 
 
10.9 
Expenses

 
Except as otherwise set forth in this Agreement, Seller and Buyer shall each
bear its own expenses (including, without limitation, attorney’s fees) incurred
in connection with the negotiation and execution of this Agreement and each
other agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.
 
10.10 
Submission to Jurisdiction

 
The parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the federal or state courts sitting in New York, and any
appellate court from any thereof, for the resolution of claim or dispute
relating to or arising under this Agreement.
 
10.11
Excusable Delay



Neither Seller nor Buyer shall be responsible to the other for any delay
(“Excusable Delay”) in the performance of its duties under this Agreement due to
any cause beyond its reasonable control and not occasioned by its intentional
act, fault or negligence including, but not limited to acts of God, strikes,
lockout or other industrial disturbances, acts of public enemies, orders of any
kind of the government of the United States or any state or local government or
any of their departments, agencies or officials, or any civil or military
authority, insurrections, riots, earthquake, fire, storm, adverse weather
conditions, restraint of government and people, civil disturbances, or
explosions.  Either Seller or Buyer shall promptly notify the other when an
Excusable Delay has occurred or is likely to be incurred and in each case
specify to the extent practicable the estimated extent of such delay.  Either
party may terminate this Agreement in the event the Excusable Delay lasts more
than thirty (30) days.
 
10.12 
Severability

 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 
10.13 
Limitation of Liability



NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR OTHERWISE, NO
PARTY HERETO (OR ITS SUBSIDIARIES, AFFILIATES OR ASSIGNS) SHALL, UNDER ANY
CIRCUMSTANCE, BE LIABLE TO ANY OTHER PARTY (OR ITS SUBSIDIARIES, AFFILIATES OR
ASSIGNS) FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE
DAMAGES CLAIMED BY SUCH OTHER PARTY UNDER THE TERMS OF OR DUE TO ANY BREACH OF
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR INCOME, COST
OF CAPITAL, OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY.

 
15

--------------------------------------------------------------------------------

 
 
10.14 
Binding Effect; Assignment

 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  No assignment of this
Agreement or of any rights or obligations hereunder may be made by Seller or
Buyer (by operation of law or otherwise) without the prior written consent of
the other parties hereto and any attempted assignment without the required
consents shall be void.  Notwithstanding the foregoing, Buyer may be entitled to
assign its rights in and to this Agreement to an affiliate or subsidiary entity
without the consent of Seller, provided, that (a) the assignee shall expressly
assume all of Buyer’s obligations under this Agreement pursuant to a written
agreement in form and substance reasonably acceptable to Seller, (b) Seller
receives a copy of such assignment and assumption agreement on or before two (2)
business days prior to the Closing, and (c) the assignee shall be deemed to have
reaffirmed all of the representations and warranties of Buyer herein.
 
10.15 
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.
 
10.16 
Brokerage, Finder, Financial Advisor Fees.

 
Each party agrees that should any claim be made for brokerage commissions or
finder’s fees by any broker, finder or financial advisor by, through or on
account of any acts of said party or its representatives, said party will
indemnify and hold the other party free and harmless from and against any and
all loss, liability, cost, damage and expense in connection therewith.  The
provisions of this Section 10.16 shall survive Closing or earlier termination of
this Agreement.
 
10.17 
Buyer’s Acknowledgment.



Buyer has received and reviewed a copy of the GE Contract and Buyer acknowledges
and accepts the limitations and restriction set forth in Section 24.3 therein
and under the GE Contract for the benefit of GE and its subcontractors and
suppliers. Buyer further disclaims any rights of Seller under the GE Contract.


11.
AFFIRMATION BY THE PARTIES



11.1    In performance of its duties under this Agreement, each Party shall be
expressly prohibited from engaging directly or indirectly in any illegal,
immoral or unethical conduct.  Illegal conduct shall be that defined under the
Laws of the United States.


11.2    Each Party shall comply, and require that its affiliates, agents, and
employees comply, in all respects with the United States Foreign Corrupt
Practices Act, any comparable law or regulation in any applicable jurisdiction
and any multilateral international conventions dealing with bribery and corrupt
practices, as they may be amended from time to time, regardless of whether they
are by their terms otherwise applicable to them.  Without limiting the
generality of the foregoing, no Party hereunder will use, and will require that
its respective agents, adviser, and affiliates will not use, any payment or
other benefit derived in connection with this Agreement to offer, promise or pay
any money, gift or any other thing of value to any person for the purpose of
influencing official actions or decisions affecting this Agreement or any of the
transactions contemplated hereunder in connection with the services, while
knowing or having reason to know that any portion of this money, gift or thing
will, directly or indirectly, be given, offered or promised to: (i) an employee,
officer or other person acting in an official capacity for any government or its
instrumentality; or (ii) any political party, party official or candidate for
political office.

 
16

--------------------------------------------------------------------------------

 


11.3     The Parties will not, and will require that their respective employees,
agents, and adviser will not, conduct business with or assist an entity or
person owned or controlled by, a “suspected terrorist” as defined by U.S.
Executive Order 13224.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the day and year first above written by their duly authorized
officers or representatives.
 
Seller:
 
Buyer:
           
MMC CHULA VISTA II LLC
 
ENERGY PARTS SOLUTIONS LLC
           
By:
    /s/ Denis Gagnon
 
By: /s/ Scott Dieball
           
Title:
CFO
 
Title: VP Of Business Operations
           
Date:
August 7, 2009
 
Date:
August 7, 2009
 

 
 
17

--------------------------------------------------------------------------------

 


EXHIBIT A


DESCRIPTION OF EQUIPMENT

 
18

--------------------------------------------------------------------------------

 

EXHIBIT B


ASSIGNMENT AND BILL OF SALE


THIS ASSIGNMENT AND BILL OF SALE (“Assignment”), is made and entered this __ day
of __________, 2009, from MMC CHULA VISTA II LLC, a Delaware limited liability
company (“Assignor”), whose address is c/o MMC Energy, Inc., 26 Broadway #960
New York, NY 10004, to ENERGY PARTS SOLUTIONS LLC, a Missouri limited liability
company (“Assignee”), whose address is 2001 Adams Road, Sedalia, Missouri 65301.


WITNESSETH:


That Assignor, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby sell, transfer, assign, and convey to Assignee, all of Assignor’s
right, title and interest in and to the equipment, machinery, and personal
property listed on Exhibit A (collectively, the “Equipment”):


TO HAVE AND TO HOLD to Assignee, its successors and assigns, forever, subject to
the terms and conditions set forth below.

 
19

--------------------------------------------------------------------------------

 


1.           Disclaimers.


(a)
EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 2 (i) ASSIGNOR MAKES
NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii)
ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
ASSIGNOR OR ANY OF ITS AFFILIATES).  IN PARTICULAR AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE EQUIPMENT, (ii)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY ASSIGNOR OR THIRD PARTIES WITH
RESPECT TO THE EQUIPMENT, (iii) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE TO ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES,
AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS ASSIGNMENT AND BILL OF SALE OR ANY DISCUSSION
OR PRESENTATION RELATING THERETO, AND (iv) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 2, ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT ASSIGNEE SHALL BE DEEMED TO BE
OBTAINING THE EQUIPMENT IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO
BE  MADE SUCH INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.  AS PART OF THE
PROVISIONS OF THIS SECTION 1(a), BUT NOT AS A LIMITATION THEREON, BUYER HEREBY
AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED
TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND BUYER HEREBY WAIVES ANY AND ALL
RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON
IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES OR
REGULATIONS.

 
Seller and Buyer acknowledge that the compensation to be paid to Seller for the
Equipment has been decreased to take into account that the Equipment is being
sold subject to the provisions of this Section 1(a).


(b)  Assignor and Assignee agree that, to the extent required by applicable law
to be effective, the disclaimers of certain representations and warranties
contained in this Section 1 are “conspicuous” disclaimers for the purpose of any
applicable law.


2.           Further Agreements.  Assignor and Assignee agree that the transfer
and assignment of the Equipment is conditioned upon the following agreements
between the parties:

 
20

--------------------------------------------------------------------------------

 


(a)  The Equipment shall be removed from its present location by Assignee at
Assignee’s sole risk and cost.  Seller shall provide all authorizations, obtain
all third party consents,   and furnish all reasonable assistance to ensure that
Buyer can remove the Equipment from its present location without any added
costs, delays or interference.


(b)  Assignor shall ensure that Assignee and/or its designated contractors shall
have access to the site for purposes of allowing Assignee to fulfill its
obligations under this Section 2.  Assignee agrees to indemnify and hold
harmless Assignor, its working interest partners, contractors or subcontractors
and the employees, officers, directors of any of them for all claims, damages
(including reasonable attorney’s fees) and causes of action arising out of the
negligence of Assignee’s (or its contractors’ or subcontractors’) while on the
site for any purpose contemplated by this Assignment, including but not limited
to inspection, removal and transportation of the Equipment.  Assignee agrees to
provide proof of Assignee’s insurance to support its indemnity obligations under
this Section 2(b).  Assignor agrees to indemnify and hold harmless Assignee, its
contractors or subcontractors and the employees, officers, directors of any of
them for all claims, damages (including reasonable attorney’s fees) and causes
of action arising out of the negligence of Assignor (or its contractors’ or
subcontractors’) while Assignee is on the site for any purpose contemplated by
this Assignment, including but not limited to inspection, removal and
transportation of the Equipment.


(c)  Seller hereby represents and warrants to Buyer that as of the date hereof
Seller has and hereby conveys to Buyer full legal, marketable and beneficial
title to the Equipment, free and clear of any and all security interests, liens,
claims, charges or encumbrances of any nature whatsoever and that it has made
all payments under the GE Contract to GE with respect to the purchase price and
storage of the Equipment.


3.           Miscellaneous.


(a)  This Assignment shall be governed by and interpreted in accordance with the
laws of the State of New York, without regard to any conflicts of law rule that
would direct application of the laws of another jurisdiction.  The parties agree
to unconditionally and irrevocably submit to the exclusive jurisdiction of the
federal or state courts sitting in New York, and any appellate court from any
thereof, for the resolution of claim or dispute relating to or arising under
this Assignment.
 
(b)  Assignor and Assignee agree that from and after the date hereof, each of
them will, and will cause their respective representatives and affiliates to
execute and deliver such further instruments of conveyance and transfer and take
such other action as may reasonably be requested by any party hereto to carry
out the purposes and intents hereof.


(c)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ASSIGNMENT OR OTHERWISE,
NO PARTY HERETO (OR ITS SUBSIDIARIES, AFFILIATES OR ASSIGNS) SHALL, UNDER ANY
CIRCUMSTANCE, BE LIABLE TO ANY OTHER PARTY (OR ITS SUBSIDIARIES, AFFILIATES OR
ASSIGNS) FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE
DAMAGES CLAIMED BY SUCH OTHER PARTY UNDER THE TERMS OF OR DUE TO ANY BREACH OF
THIS ASSIGNMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR INCOME, COST
OF CAPITAL, OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY.

 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Assignment to be executed
effective as of the day and year first above written by their duly authorized
officers or representatives.


Assignor:
Assignee:
   
MMC CHULA VISTA II LLC
ENERGY PARTS SOLUTIONS LLC
   
By: /s/ Denis Gagnon
By: /s/ Scott Dieball
   
Title: CFO
Title: VP of Business Operations
   
Date: August 7, 2009
Date: August 7, 2009

 
 
22

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
ASSIGNMENT AND BILL OF SALE


DESCRIPTION OF EQUIPMENT
 
 
23

--------------------------------------------------------------------------------

 
 
 
GE PACKAGED POWER, INC.
 
CONTRACT
 
 
 
FOR U.S. BASED SALE OF
 
EQUIPMENT & SERVICES
 
 
 
MMC Energy Inc
 
Chula Vista
 
Energy Upgrade Project
 


 
 
25 January 2008
 
GE AEP Contract Form Rev. 1 (February 10 2003); JEA Rev Dec. 5, 2005
 
 

--------------------------------------------------------------------------------




1.0
 
Table of Contents
 
i
 
Article 1
 
 
Definitions
 
 
1
 
Article 2
 
 
Scope of Supply
1
         
Article 3
 
Price
 
 
1
 
Article 4
 
 
Options
 
2
 
Article 5
 
 
 
Payments
 
 
 
3
 
5.1
 
Payment Schedule
 
3
5.2
 
Effect of Changes in Contract Price
 
3
5.3
 
No Offset
 
3
5.4
 
Further Assurances
 
4
         
Article 6
 
Termination by Purchaser for Convenience
4
 
Article 7
 
 
 
Title Transfer, Delivery, Risk of Loss, Shipment to Storage
 
 
 
4
 
7.1
 
Passage of Title
 
4
7.2
 
Lien Waiver
 
4
7.3
 
Delivery and Delivery Point
 
5
7.4
 
Passage of Risk of Loss
 
5
7.5
 
Shipment to Storage
 
5
7.6
 
Seller’s Transportation Service
 
6
 
Article 8
 
 
 
Schedule
 
 
 
7
 
 
Article 9
 
 
 
Performance Guarantees
 
 
 
8
 
 
Article 10
 
 
 
Aggregate Limitation on Liquidated Damages
 
 
 
10
 
 
Article 11
 
 
 
Performance Guarantee Testing
 
 
 
10
 
11.1
 
Performance Tests
 
10
11.2
 
Performance Testing
 
10
11.3
 
Emissions Testing
 
10
11.4
 
Cure Period
 
11
11.5
 
Cost of Tests and Re-Tests
 
11
11.6
 
Degradation
 
12
 
Article 12
 
Inspection and Factory Tests
 
 
12

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page i

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
12.1
 
Inspections and Tests at Seller’s Facilities
 
12
12.2
 
Inspections and Tests at Suppliers’ Facilities
 
12
12.3
 
Inspection Not Acceptance
 
12
 
Article 13
 
 
 
Warranty Period
 
 
 
12
 
 
Article 14
 
 
 
Warranty
 
 
 
13
 
14.1
 
Warranty
 
13
14.2
 
Remedy
 
13
14.3
 
Warranty on Remedial Work
 
14
14.4
 
Exclusions
 
14
14.5
 
Exclusive Remedies and Warranties
 
14
 
Article 15
 
 
 
Taxes
 
 
 
15
 
15.1
 
Seller Taxes
 
15
15.2
 
Purchaser Taxes
 
15
Article 16
 
EEO and Compliance with Laws
 
15
Article 17
 
Pricing and Scope Assumptions
 
16
17.1
 
Original Equipment Definition
 
16
17.2
 
Pricing Assumptions
 
16
17.3
 
Changes to Codes and Standards or to Federal Laws
 
16
17.4
 
Other Changes to Equipment Scope or Configuration, State or Local Laws, Ambient
Site Conditions and Site Requirements
 
16
17.5
 
Order Definition Meeting
 
17
17.6
 
Project Manager
 
17
17.7
 
Automatic Release
 
17
17.8
 
Permitting Support
 
17
17.9
 
Global Sourcing.
 
17
17.10
 
Electronic Communication
 
18
 
Article 18
 
 
 
Changes
 
 
 
18
 
18.1
 
Purchaser-Initiated Changes
 
18
18.2
 
Seller-Initiated Changes
 
18
18.3
 
Contents of Draft Change Order
 
18
18.4
 
Process for Concluding Change Order
 
19
18.5
 
Agreement Required
 
19
18.6
 
Changes to Equipment Not Practicable
 
19
 
Article 19
 
 
 
Excusable Delays
 
 
 
19
 
 
Article 20
 
 
 
Patents
 
 
 
20
 

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page ii

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
20.1
 
Patent Indemnity
 
20
20.2
 
Exclusions
 
21
 
Article 21
 
 
 
General Indemnity
 
 
 
21
 
21.1
 
Seller’s Indemnity
 
21
21.2
 
Purchaser’s Indemnity
 
21
 
Article 22
 
 
 
Insurance
 
 
 
22
 
22.1
 
Comprehensive General Liability
 
22
22.2
 
Automobile Liability
 
22
22.3
 
Worker’s Compensation
 
22
22.4
 
Certificates of Insurance
 
22
22.5
 
Purchaser’s Insurance
 
23
 
Article 23
 
 
 
Termination for Cause; Suspension
 
 
 
23
 
23.1
 
Grounds for Termination by Purchaser
 
23
23.2
 
Remedy in the Event of Termination by Purchaser
 
23
23.3
 
Suspension by Purchaser
 
24
23.4
 
Grounds for Termination by Seller
 
24
23.5
 
Remedy in the Event of Termination by Seller
 
25
23.6
 
Suspension by Seller
 
25
 
Article 24
 
 
 
Limitation of Liability
 
 
 
25
 
24.1
 
Limitation
 
25
24.2
 
Exclusion of Consequential Damages
 
25
24.3
 
Subsequent Purchasers
 
25
24.4
 
Gratuitous Advice
 
26
24.5
 
“Seller” Defined
 
26
24.6
 
Limitations to Prevail
 
26
 
Article 25
 
 
 
Proprietary Information
 
 
 
26
 
25.1
 
Confidentiality
 
26
25.2
 
Exclusions
 
27
 
Article 26
 
 
 
Assignment and Change in Control
 
 
 
28
 
26.1
 
Eligible Assignees
 
28
26.2
 
Purchaser’s Right to Assign to Eligible Assignees
 
28
26.3
 
Collateral Assignment
 
29
26.4
 
All Other Assignments and Transfers by Purchaser
 
29
26.5
 
Seller’s Right to Assign
 
29
26.6
 
Conditions
 
29
26.7
 
Change in Control of Purchaser
 
29
 
Article 27
 
 
 
Dispute Resolution
 
 
 
29
 

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page iii

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
27.1
 
Referral to Senior Management
 
29
27.2
 
Arbitration
 
30
 
Article 28
 
 
 
Governing Law
 
 
 
31
 
 
Article 29
 
 
 
Software License
 
 
 
31
 
29.1
 
Grant of License
 
31
29.2
 
Distribution and Derivative Works
 
32
29.3
 
Upgrades
 
32
 
Article 30
 
 
 
Contract Documents
 
 
 
32
 
 
Article 31
 
 
 
Effective Date
 
 
 
32
 
 
Article 32
 
 
 
Entire Agreement
 
 
 
33
 
 
Article 33
 
 
 
Miscellaneous Provisions
 
 
 
33
 
33.1
 
Third-Party Beneficiaries
 
33
33.2
 
Export Control
 
33
33.3
 
Survival
 
33
33.4
 
Non-Waiver
 
33
33.5
 
Invalidity
 
33
33.6
 
No Nuclear Use
 
34
33.7
 
Changes and Improvements Beyond Scope
 
34
33.8
 
Counterparts
 
34
 
Attachment 1
 
 
Defined Terms
 
 
 
36
 
 
Attachment 2
 
 
Scope of Supply
 
 
 
40
 
1.1
 
Basic Scope Description
 
40
1.1.1
 
Gas Turbine
 
40
1.1.2
 
Generator
 
40
1.1.3
 
Unit Enclosure
 
40
1.1.4
 
Gas Turbine / Generator Baseplate
 
40
1.1.5
 
Air Inlet System
 
41
1.1.6
 
Turbine Exhaust
 
41

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page iv

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
1.1.7
 
Fuel System
 
41
1.1.8
 
Lube Oil Systems
 
41
1.1.9
 
Electro-Hydraulic Start System
 
42
1.1.10
 
Fire Protection System
 
42
1.1.11
 
Digital Control System
 
42
1.1.12
 
Generator Protective Relays
 
42
1.1.13
 
Soak Wash System
 
43
1.1.14
 
Component Testing and Package Full Load Test
 
43
1.1.15
 
Drawings, Data and Manuals
 
43
1.1.16
 
Training
 
44
1.1.17
 
Improvements and Changes
 
44
1.2
 
Optional Equipment and Services Checklist and Descriptions
 
45
1.2.1
 
Factory Options
 
45
1.2.2
 
Extended Scope Equipment Options
 
45
1.2.3
 
Service Options
 
45
1.2.4
 
Factory Options Descriptions
 
46
1.2.5
 
Extended Scope Equipment Options Descriptions
 
48
1.2.6
 
Extended Scope Equipment and Service Options Descriptions
 
48
1.3
 
Limits of Seller Scope & Exclusions
 
50
1.3.1
 
Limits of Seller Scope
 
50
1.3.2
 
Exclusions
 
51

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page v

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
1.3.3
 
Codes and Standards
 
52
1.4
 
Design Criteria
 
55
 
Attachment 3
 
 
Payment Schedule
 
 
 
56
 
 
Attachment 4
 
 
Schedule of Options
 
 
 
57
 
 
Attachment 5
 
 
Termination Schedule
 
 
 
58
 
 
Attachment 6
 
 
Lien Waiver Form
 
 
 
59
 
 
Attachment 7
 
 
Scheduled RTS Date(s)
 
 
 
60
 
 
Attachment 8
 
 
Test Procedures and Protocol
 
 
 
61
 
 
Attachment 9
 
 
Stamped Guarantee Sheet
 
 
 
62
 
 
Attachment 10
 
 
Seller Equal Employment Opportunity Certificate
 
 
 
63
 
 
Attachment 11
 
 
Typical Document List and Schedule
 
 
 
64
 
 
Attachment 12
 
 
Special Conditions for On-site Services
 
 
 
68
 
 
Attachment 13
 
 
Special Conditions for Training Services
 
 
 
72
 
 
Attachment 14
 
 
GE Parent Company Guarantee Template
 
 
 
75
 
 
Attachment 15
 
 
TYPICAL Spare Parts Lists
 
 
 
78
 

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page vi

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
 
Attachment 16
 
 
GE Specifications
 
 
 
79
 
 
Attachment 17
 
 
GE 2008 Field Service Rates
 
 
 
80
 

 
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page vii

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT (“Contract”) is entered into as of the Effective Date by and
between:
 
GE PACKAGED POWER, INC., a Delaware corporation, having a principal place of
business at 1333 West Loop South, Houston, Texas 77027 USA (the “Seller”); and
MMC Energy, Inc., a New York corporation, having a principal place of business
at 26 Broadway, Suite 960, NY, NY, 10004 (the “Purchaser”).
 
The Purchaser and the Seller are referred to herein individually as a “Party”
and collectively as the “Parties”.
 
Recitals
 
WHEREAS, the Seller is engaged in the business of manufacturing and delivering
various kinds of power plant equipment and of providing services and training in
support of the installation and use thereof; and
 
WHEREAS, the Purchaser desires to purchase, and the Seller desires to sell the
Equipment, together with certain installation support and training Services in
connection with Purchaser’s Project located at 3497 Main St, Chula Vista, CA,
all subject to the terms set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises stated herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
 
Article 1
Definitions

 
Defined terms are set forth in Attachment 1 to this Contract.
 
Article 2
Scope of Supply

 
The Seller shall manufacture and deliver the Equipment and perform the
associated Services as more fully described in Attachment 2, subject to the
terms and conditions as set forth in this Contract. The Equipment includes two
(2) LM6000PC classic Units and associated skids and auxiliary equipment as
listed in Article 3 below.
 
Article 3
Price

 
The Purchaser shall pay to the Seller the following “Contract Price” in
consideration of the Equipment and Services (except Technical Advisory Services
which shall be priced accordingly to Attachment 12, and transportation which
shall be priced according to Article 7.6 below):
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 1

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
 
 
Description
 
Price EACH
(USD)
 
 
QTY
 
EXT Price
(USD)
                  Gas Turbine Generator Set with:  
$
14,910,000.
   
2
 
$
29,820,000.
                       
Option A SPRINT® Power Augmentation
                                         
Option B NOx Control - Water Injection System
 

 
 
 

 
 
                       
Option C Inlet Air Cooling - Evaporative Cooling
 

$

402,580.
 

2
 

$

805,160.
                       
Option D Lube Oil Cooler - Fin/FanNOTE 1
 

$

44,920.
   

2
 

$

89,840.
                       
Option H DC Backup Lighting
 

$

18,770.
   

2
 

$

37,540.
                       
Auxiliary Skid Enclosure
 

$

125,000.

2
 

$

250,000.

 
NOTE 1: Pricing shown is the ADDER to substitute the fin/fan lube oil cooler in
place of the standard shell and tube cooler.
 
The above Contract Price includes all options known and exercised at the
Contract Effective Date. The Contract Price shall be adjusted as necessary to
take into account:
 
(i.)
Change Orders, including those related to the exercise of Options (as defined in
Article 4) that may be exercised after the Contract Effective Date, and

 
(ii.)
Other adjustments specifically provided for in this Contract. Payment shall be
made in accordance with the Payment Schedule set forth in Attachment 3 and in
accordance with the payment terms and conditions set forth in Article 5 of this
Contract.

 
Estimated Prices shown below for Technical Supervision are INDICATIVE ONLY and
provided for reference based on scope described in Attachment 2 under Option AAA
and on current effective rates (see Attachment 17). Actual costs to be billed
based on rates in effect at time of service.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 2

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
 
Description
 
 
INDICATIVE Estimated Price
 
 
Option AAA Technical Supervision (2-Unit Site)
 
 
$745,700.
 

 
Article 4
Options

 
The Purchaser shall have the right to exercise options to purchase the
additional Equipment or Services which have been previously and specifically
quoted to Purchaser and which are described in the Attachment 4, within the
times and at the prices therein stated. If any Option is exercised in writing
prior to the option exercise deadline(s) set forth in Attachment 4, the Contract
Price will be automatically adjusted as set forth in the Attachment 4 and the
associated Payment Schedule and RTS Schedule shall be set forth in a mutually
executed Change Order.
 
Article 5
Payments

 

 
5.1
Payment Schedule

 
Payments shall be made in accordance with the Payment Schedule set forth in
Attachment 3 hereto. Payments shall be remitted via wire transfer in compliance
with the wire transfer instructions provided on each invoice. Late payments
shall be subject to an interest charge equal to two percent in excess of the
prime rate as published in the Wall Street Journal, calculated from the payment
due date to the date upon which the payment is actually received by the Seller.
 

 
5.2
Effect of Changes in Contract Price

 
If any adjustment results in an increase to the Contract Price, Purchaser shall
pay for the increase in accordance with the corresponding invoice submitted by
Seller. If any adjustment results in a decrease in the Contract Price, payments
previously made shall be retained by the Seller and will be applied to
subsequent payments as they become due.
 

 
5.3
No Offset

 
Seller shall not be responsible for backcharges or field modifications performed
by Purchaser unless Seller authorizes such charges in writing prior to the
incurrence thereof and Purchaser specifically waives any right of set-off
relating to such charges. Upon written notification from Purchaser, Seller shall
respond within five (5) business days with approval of the proposed
modifications or with a plan for the review of the proposed modifications.
Seller shall not unnecessarily withhold approval of said field modifications or
unnecessarily delay the review process. Any claim or set-off for backcharges
shall be accompanied by a copy of such written authorization.
 
In no event shall Purchaser offset any amounts due under this Contract by
amounts that may be due Purchaser from Seller or any of its Affiliates under any
other agreement, judgment or order.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 3

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
5.4
Further Assurances

 
If requested by Seller at any time, Purchaser will demonstrate its financial
capability to continue to carry out its obligations under this Contract. This
demonstration may require that Purchaser furnish adequate payment security
(which may include a letter of credit, parent guaranty or surety bond in a form
and amount reasonably acceptable to Seller).
 
Article 6
Termination by Purchaser for Convenience

 
The Purchaser shall have the right to terminate this Contract, at any time for
its convenience, and this termination for convenience shall be effective upon:
 
(i.)
Receipt by the Seller of written notice of termination

 
 
(ii.)
Receipt by the Seller of termination charges in accordance with the Termination
Schedule attached to this Contract as Attachment 5. If Purchaser’s payment of
the termination charges occurs after Seller receives Purchaser’s termination
notice, Seller shall have the right to suspend performance upon receipt of the
termination notice and await the payment of termination charges without penalty
to Seller. Termination for Cause is addressed in Article 23 of this Contract.

 
Article 7
Title Transfer, Delivery, Risk of Loss, Shipment to Storage

 

 
7.1
Passage of Title

 
Title to each item of Equipment or materials to be shipped from within the
United States to a Site within the United States shall pass to the Purchaser
when the Seller issues its Notice of RTS indicating that the Equipment is
available for shipment from the relevant warehouse or factory. Title to the
Equipment or materials to be shipped from a country other than the United States
to a Site within the United States shall pass to the Purchaser at the port of
export immediately after the Equipment or materials have been cleared for
export. Title to Services shall pass to the Purchaser as performed. This
Contract assumes that the Site will be located in the United States. In the
event that, for any reason, the Buyer proposes to use the Equipment at a Site
located outside of the United States, Seller may request that the Parties enter
into a written amendment of this Contract allowing for high seas title transfer.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 4

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
7.2
Lien Waiver

 
Prior to remittance of Purchaser’s final payment for the Equipment or Services,
Purchaser will request that Seller issue a final (one-time) lien waiver in the
form of Attachment 6 to this Contract.
 

 
7.3
Delivery and Delivery Point

 
If Purchaser does not elect to use transportation service described in Article
7.6 below, Seller shall accomplish Delivery of the Equipment to Purchaser at the
relevant manufacturing facility or warehouse upon Notice of RTS (the “Delivery
Point”). Terms of Delivery of the Seller Supplied equipment will be EX-Works,
relevant warehouse or manufacturer’s facility (EXW as per Incoterms 2000).
 
If Purchaser elects to use the transportation service described in Article 7.6
below, the Delivery Point instead shall be defined to be the Purchaser’s Site,
and Delivery shall be deemed to have been accomplished by Seller upon arrival of
the transport carrier at the Site but prior to unloading (which shall be the
responsibility of Purchaser). If this Option is selected, terms of Delivery of
the Seller Supplied equipment will be Cost and Insurance Paid to Owner’s jobsite
(CIP as per Incoterms 2000). The Parties recognize that, in either case,
Delivery may be deemed to have occurred in the event of a storage situation as
set forth in Article 7.5 below.
 

 
7.4
Passage of Risk of Loss

 
Seller shall remain responsible for risk of loss or damage to the Equipment and
materials incorporated therein until delivered to the Delivery Point (as defined
above, depending upon whether Purchaser elects to use the transportation service
described in Article 7.6 below or make its own transportation arrangements). If,
however, Purchaser is unable to accept the Equipment upon Seller’s Notice of RTS
and a storage situation is triggered in accordance with Article 7.5 below,
Seller shall retain risk of loss for the Equipment during the storage period
only if Seller is directly responsible for storage.
Page 5

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
7.5
Shipment to Storage

 
If any part of the Equipment cannot be shipped to the Purchaser when ready due
to any cause not attributable to the Seller, the Seller may ship such Equipment
to storage. If the Equipment is placed in storage, including storage at the
facility where it is manufactured, the following conditions shall apply:
 

 
(i.)
Title and risk of loss (including responsibility for insurance coverage) shall
thereupon pass to the Purchaser if it had not already passed;

 

 
(ii.)
Any amounts otherwise payable to the Seller upon Delivery or title transfer
shall be payable upon presentation of the Seller’s invoice(s) and certification
of cause for storage;

 

 
(iii.)
All expenses incurred by the Seller, such as for preparation for and placement
into storage, handling, inspection, preservation, insurance, storage, removal
charges and any taxes shall be payable on a monthly basis by the Purchaser upon
submission of the Seller’s invoice(s);

 

 
(iv.)
The Services provided herein shall be subsequently changed to the rate
prevailing at the time of actual use and the Purchaser shall pay the net
increase;

 

 
(v.)
Seller shall be deemed to have accomplished Delivery of the Equipment per
Article 7.3 above

 

 
(vi.)
If Purchaser has elected to use the transportation services described in Article
7.6 below, upon Purchaser’s notice of its ability to accept Delivery of the
Equipment and payment of all amounts due hereunder, the Seller shall resume
transportation of the Equipment to the Delivery Point.

 

 
7.6
Seller’s Transportation Service

 
As of the Effective Date of this Contract, Purchaser has elected this Option.
Purchaser shall pay Seller for:
 

 
(i.)
All fees and expenses including, but not limited to, those covering preparation
of consular documents, freight, storage and warehouse-to-warehouse insurance
(collectively, “Transport Costs”) plus

 

 
(ii.)
A shipping management fee in the amount of either:

 

 
a.)
10% of all Transport Costs actually incurred (if Seller receives Purchaser’s
election of this Option at least ninety (90) days’ prior to the first Scheduled
RTS Date) or

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 6

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
b.)
15% of all Transport Costs actually incurred (if Seller receives Purchaser’s
election of this Option less than ninety (90) days prior to the first Scheduled
RTS Date).

 
These costs shall be invoiced separately. In performing such service, Seller
will comply with any reasonable instructions of Purchaser or, in the absence
thereof, shall act according to its best judgment. In acting on Purchaser’s
behalf hereunder, Seller shall retain risk of loss for the Equipment during
transportation, subject to Article 24 of this Contract, but shall not be liable
or otherwise held responsible under this Article or this Contract for any delay
in performance of the transportation service or arrival of the Equipment.
Seller’s sole and exclusive schedule obligations are set forth in Article 8.
Claims against Seller for shortages or errors in shipment must be made within 30
days after receipt of the Equipment by Purchaser and be accompanied by necessary
documentation to substantiate the claim. Purchaser may not return Equipment
without first receiving written permission from Seller and agreeing with Seller
on the terms to cover such return.
 
Article 8
Schedule

 
The Seller shall provide the Notice of RTS for each Major Component by the
date(s) set forth in the Scheduled RTS Date(s) schedule attached to this
Contract as Attachment 7 (each, a "Scheduled RTS Date"). Partial shipments will
be allowed.
 
If any Major Component is not ready to ship on or before the relevant Scheduled
RTS Date(s) for reasons attributable to the Seller and not excused elsewhere in
this Contract, the Seller shall pay as liquidated damages, and not as a penalty,
a sum calculated in accordance with the table below, until actual Notice of RTS
for such Major Component:
 
 
Delay Liquidated Damage Period
 
 
Amount of Delay Liquidated Damages
 
 
Delay periods below, expiring on the earlier of the date upon which (a) the
delay liquidated damages cap is reached or (b) Seller delivers Notice of RTS
 
 
Rate per day per delayed Major Component (not including separately shipped
components) during the Delay Liquidated Damage Period
 
 
Days 1-15
 
 
$5,000
 
 
Days 16-30
 
 
$10,000
 
 
Days 31+
 
 
$20,000
 

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 7

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
No grace period will apply to Liquidated Damages for equipment that is not
delivered in accordance with the Scheduled RTS Dates in Attachment 7 unless
mutually agreed by Buyer and Seller. Liquidated damage computations shall
disregard any accessory to the Major Component that is shipped separately. For
purposes of computation of Liquidated Damages, Major Components shall be defined
as follows:
 
Combustion Turbine
Combustion Turbine Enclosure

Turbine Control Panel
Generator
Generator Enclosure
Sprint Skid
Auxiliary Skid
Water Injection Skid
Fin-Fan Cooler Skid
Inlet Air Housing and associated components
 
Minor Components that make up the remainder of the material shipped direct, less
small minor items, shall be delivered within 30 days after the Major Components
ship date. Minor Component ship dates and deliveries are not subject to Delay
Liquidated Damages, as part of this Agreement. Minor Component Equipment shall
be defined as follows:
 
Skid Interconnection piping and tubing
CO2 bottle fire protection skid
Equipment that is not considered integral to the operation of the Unit, such as
miscellaneous components that are typically shipped via box (fasteners, filters,
etc.)
 
The Seller's liability hereunder for delay liquidated damages shall not exceed
seven and one half percent (7.5%) of the Unit Price for the Unit giving rise to
such claim. The liquidated damages for delay in Notice of RTS shall be the
Purchaser’s exclusive remedy for and the Seller’s sole obligation arising out of
delayed Equipment.
 
Notwithstanding the foregoing, the Seller shall have no liability to the
Purchaser for liquidated damages for delay with respect to any Unit unless, in
the reasonable discretion of Purchaser, the delay in providing Notice of RTS for
such Unit is the direct cause of an actual delay in the initial commercial
operation of the Project.
 
If any drawing set to which drawing delay liquidated damages apply, excluding
as-built drawings, is not submitted on or before the relevant submittal date
indicated in Attachment 11 for reasons attributable to the Seller and not
excused elsewhere in this Contract, the Seller shall pay as liquidated damages,
and not as a penalty, $500 per day of delay per drawing set, until actual
submittal of such drawing set. The Seller's liability hereunder for drawing
delay liquidated damages shall not exceed $150,000. The liquidated damages for
delay in delivery of drawings shall be the Purchaser's exclusive remedy for and
the Seller's sole obligation arising out of delayed delivery of the drawings or
data, excluding as-built drawings.


MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 8

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 9
Performance Guarantees

 
When tested in accordance with Attachment 8 and subject to the conditions
specified in Attachment 8 and Attachment 9, the Seller guarantees that the
Equipment will achieve the output, heat rate and NOx emissions level set forth
in the Stamped Guarantee Sheet attached hereto as Attachment 9. If the average
performance of all Unit(s) fails to achieve the output or heat rate Performance
Guarantees after the final performance test provided for in Article 11 below,
the Seller shall pay to the Purchaser as liquidated damages, and not as a
penalty, a sum calculated in accordance with the table below for each Unit that
fails to achieve the output or heat rate Performance Guarantees:


 
 
Criterion
 
 
Test Measurement Point
 
 
Liquidated Damages
 
 
Output
 
 
At Generator Terminals
 
 
$1,000 for each kW below the applicable Performance Guarantee
 
 
Heat Rate
 
 
At Turbine Fuel Meter
 
 
$5,000 for each btu/kWh (LHV) above the applicable Performance Guarantee
 
 
NOx, CO, VOC Emissions
 
 
At Turbine Exhaust Flange
 
 
Liquidated damages not applicable. In lieu of any damages, Seller has a one-time
duty to adjust and repair the Unit until the Performance Guarantee for NOx, CO,
and VOC is met. (Must Meet Remedy).
 

 
The Seller's aggregate liability hereunder for liquidated damages for failure to
achieve the output Performance Guarantee shall not exceed seven and one half
percent (7.5%) of the Unit Price of the Unit(s) giving rise to such claim. The
Seller’s aggregate liability hereunder for liquidated damages for failure to
achieve the heat rate Performance Guarantee shall not exceed seven and one half
percent (7.5%) of the Unit Price of the Unit(s) giving rise to such claim. The
liquidated damages for failure to achieve the Performance Guarantees and the
corrective action to be taken by the Seller for deficiencies in performance
shall be the Purchaser’s exclusive remedies for and the Seller’s sole
obligations arising out of such deficiencies.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 9

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
In addition to the Performance Guarantees for output and heat rate, when tested
in accordance with Attachment 8 and subject to the conditions set forth in
Attachment 8 and Attachment 9, the Seller guarantees that each Unit will meet
the Minimum Performance Criteria. If when first so tested, the Unit fails to
meet the Minimum Performance Criteria, in lieu of liquidated damages, the Seller
shall have a one-time duty to adjust and repair the Unit until the Minimum
Performance Criteria is met (Must Meet Remedy).
 
Notwithstanding the foregoing, the Seller shall have no liability to the
Purchaser for liquidated damages for failure to achieve the Performance
Guarantees with respect to any Unit unless the Purchaser suffers economic harm
as a result of the failure of such Unit to achieve the Performance Guarantees.
 
If the average performance of all Unit(s) exceeds the Performance Guarantees for
either output or heat rate, then the Purchaser shall pay to the Seller as a
bonus an amount calculated in accordance with the table below:
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 10

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
 
Criterion
 
 
Bonus
 
 
Output
 
 
50% of the Liquidated Damage rate for output for each kW below the applicable
Performance Guarantee for output
 
 
Heat Rate
 
 
50% of the Liquidated Damage rate for heat rate for each btu/kWh (LHV) above the
applicable Performance Guarantee for heat rate
 

 
For avoidance of doubt, liquidated damages and/or bonus for output and heat rate
shall be calculated on an individual Unit basis at each respective Site only,
and not in the aggregate.
 
Article 10
Aggregate Limitation on Liquidated Damages

 
The Seller's overall aggregate liability hereunder for all forms of liquidated
damages provided for in this Contract shall not exceed fifteen percent (15%) of
the Unit Price of the Unit(s) giving rise to such claims. The Parties agree that
the amount of liquidated damages set forth above are reasonable in light of the
anticipated harm caused by the breach of duty related thereto and the
difficulties of proof of loss and inconvenience or non-feasibility of obtaining
any adequate remedy and the Parties are stopped from contesting the validity or
enforceability of such liquidated damages.
 
 
Article 11
Performance Guarantee Testing

 

 
11.1
Performance Tests

 
The performance tests shall be arranged and conducted by the Purchaser or its
designee unless specifically stated below.
 

 
11.2
Performance Testing

 
The tests for output and heat rate shall be performed using the testing
procedures and protocol set forth in Attachment 8 and subject to conditions set
forth in Attachment 8 and Attachment 9, and shall be conducted immediately
following the start-up period after the Seller has conducted final check-out of
the Unit. If the output and heat rate tests are not conducted within the first
200 fired hours, degradation shall be applied in accordance with Article 11.6.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 11

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
11.3
Emissions Testing

 
If required, Purchaser or its designee shall conduct the emissions tests at the
engine exhaust. Purchaser shall provide Seller a copy of the initial compliance
test report, as submitted to the relevant air quality management agency.
 

 
11.4
Cure Period

 
If when first tested, the Unit(s) does (do) not meet the heat rate or output
Performance Guarantees or the NOx and CO emissions guarantees, the Seller shall
be afforded sixty (60) calendar days, plus Delay Days if any, of access to the
Unit(s) to undertake corrective action. During this period, Seller’s access to
the Equipment will not impact dispatch or revenue opportunities and all Seller
activities shall be coordinated with the Purchaser. If the Seller requests
access to the machine to correct the non-compliance and the Purchaser does not
provide access to the machine due to revenue opportunities or any other reason
as may be required by the Purchaser, the Seller shall be afforded, on a day per
day basis, the number of days equal to the delay which shall be defined as a
Delay Day. The Unit(s) will be re-tested when the Seller so requests, but in any
event at the end of this cure period. The degradation correction provided in
section 11.6 below will be in effect during the hours of Purchaser operation.
 
For the purpose of the cure period for VOC emissions, if when first tested, the
Unit(s) does (do) not meet the VOC emissions guarantee, the Seller shall be
afforded sixty (60) calendar days, plus Delay Days if any, of access to the
Unit(s) to undertake corrective action. During this period, Seller’s access to
the Equipment will not impact dispatch or revenue opportunities and all Seller
activities shall be coordinated with the Purchaser. If the Seller requests
access to the machine to correct the non-compliance and the Purchaser does not
provide access to the machine due to revenue opportunities or any other reason
as may be required by the Purchaser, the Seller shall be afforded, on a day per
day basis, the number of days equal to the delay which shall be defined as a
Delay Day. The Unit(s) will be re-tested when the Seller so requests, but in any
event at the end of this cure period.
 

 
11.5
Cost of Tests and Re-Tests

 
The Purchaser shall perform the initial performance tests at its cost. The
Seller shall be notified of, and shall be represented at all such tests. If a
re-test is required and to the extent the Seller was the cause of such re-test,
the actual cost of the retest will be borne by the Seller. The actual cost of
the re-test shall mean:
 

 
(i.)
Cost of special test personnel or special operating personnel provided by the
Purchaser

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 12

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
(ii.)
Cost of special instrumentation and equipment (including rental cost) and
including required calibration of the instrumentation

 

 
(iii.)
The Seller’s personnel cost, but in no event whatsoever will the Seller be
responsible for the cost of fuel or other consumables, normal operating
personnel, or any other such cost typically borne by the Purchaser.

 

 
11.6
Degradation

 
In conducting the initial performance test or re-tests, the performance of the
Unit shall not be adjusted for degradation until such Unit has operated in
excess of two hundred (200) hours. The Seller’s degradation curve shall be used
to determine the adjustment for Unit output and Unit heat rate.
 
Article 12
Inspection and Factory Tests

 

 
12.1
Inspections and Tests at Seller’s Facilities

 
Upon the Purchaser’s request and with the Seller’s prior written consent, the
Purchaser’s inspector shall be provided access to the Seller’s facilities to
obtain information on production progress and make inspections. Such access will
be limited to areas concerned with the Equipment and shall not include
restricted areas where work of a proprietary nature is being conducted. The
Seller shall, in its sole discretion, determine the extent of the Purchaser’s
access to the Seller’s facilities and the extent of factory testing to be
conducted on the Equipment during normal business hours.
 

 
12.2
Inspections and Tests at Suppliers’ Facilities

 
Subject to the conditions set forth in the foregoing paragraph, the Seller will
make reasonable efforts to obtain for the Purchaser’s access to its Suppliers’
facilities for the purposes described in the paragraph above.
 

 
12.3
Inspection Not Acceptance

 
The Purchaser’s inspection of the Equipment or its failure to inspect does not
relieve the Seller of its obligation to fulfill the requirements of this
Contract, nor is it to be construed as acceptance by the Purchaser.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 13

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 13
Warranty Period

 
The Seller shall warrant the Equipment and the Services on the terms set forth
in Article 14 below for twelve (12) months following the date fuel is first
combusted in the Unit at the Site, 4,000 operating hours or eighteen (18) months
following the date of Seller’s Notice of RTS, whichever period shall first
expire (the “Warranty Period”), provided, however, that the warranty applicable
to the Training Services shall be solely as set forth in Article 14 below.
 
Article 14
Warranty

 

 
14.1
Warranty

 
The Seller warrants to the Purchaser that:
 

 
(i.)
The Equipment to be delivered hereunder:

 

 
a.)
shall be fit for the purpose of generating electric power when operated in
accordance with the Seller’s specific written operation instructions and, in the
absence thereof, in accordance with generally accepted operation practices of
the electric power producing industry and

 

 
b.)
shall be free from defects in material, workmanship and title;

 

 
(ii.)
The Services shall be performed in a competent, diligent manner.

 

 
14.2
Remedy

 
If the Equipment delivered or Services performed hereunder do not meet the above
warranties during the Warranty Period set forth in Article 13 of this Contract,
the Purchaser shall promptly notify the Seller in writing and make the Equipment
available promptly for correction. The Seller shall thereupon correct any
defect, at its option by:
 

 
(i.)
Reperforming the defective Services

 

 
(ii.)
Repairing the defective part of the Equipment

 

 
(iii.)
Providing necessary replacement parts, including shipment of parts to Owner’s
site

 
Purchaser shall, at Seller’s option, return any defective part that is replaced
by Seller at Seller’s expense to Seller’s facility within thirty (30) days from
the date of written instruction by Seller. The Seller shall provide technical
advisory Services reasonably necessary for any such repair of the Equipment, but
the Seller shall not be responsible for:
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 14

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
(iv.)
Removal or replacement of structures or other parts of the facility and

 

 
(v.)
Site labor for installation of parts or components.

 
If a defect in the Equipment or part thereof identified during the warranty
period cannot be corrected by the Seller’s reasonable efforts, upon mutual
agreement by both Parties, the Parties will negotiate an equitable adjustment in
price with respect to such Equipment or part thereof. The condition of any tests
shall be mutually agreed upon and the Seller shall be notified of and may be
represented at, all tests that may be made
 

 
14.3
Warranty on Remedial Work

 
Any re-performed service or repaired or replacement part furnished under this
warranty shall carry warranties on the same terms as set forth above in Article
13.
 

 
(i.)
The remainder of the original Warranty Period or

 

 
(ii.)
Six (6) months from the date of such re-performance, repair or replacement.

 
In any event the repair/replacement warranty period and the Seller’s
responsibilities set forth herein for such repaired or replacement part shall
end no later than six (6) months after expiration of the original Warranty
Period.
 

 
14.4
Exclusions

 
The Seller does not warrant the Equipment or any repaired or replacement parts
against normal wear and tear, including that due to environment or operation,
including excessive operation at peak capability, frequent starting, type of
fuel, detrimental air inlet conditions or erosion, corrosion or material
deposits from fluids. The warranties and remedies set forth herein are further
conditioned upon:
 

 
(i.)
The proper storage, installation, operation, and maintenance of the Equipment
and conformance with the operation instruction manuals (including revisions
thereto) provided by the Seller and/or its Subcontractors or Suppliers, as
applicable (including any required warranty preservation services in the event
of long term storage) and

 

 
(ii.)
Repair or modification pursuant to the Seller’s instructions or approval.

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 15

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
The Purchaser shall keep proper records of operation and maintenance during the
Warranty Period. These records shall be kept in the form of logsheets and copies
shall be submitted to the Seller upon its request.
 

 
14.5
Exclusive Remedies and Warranties

 
Except for:
 

 
(i.)
The performance liquidated damages for output and heat rate and

 

 
(ii.)
If applicable, any one-time Must Meet Remedy set forth in Article 9, the
preceding paragraphs of this Article set forth the sole and exclusive remedies
for all claims based on failure of or defect in the Equipment and Services
provided under this Contract, whether the failure or defect arises before or
during the Warranty Period and whether a claim, however instituted, is based on
contract, indemnity, warranty, tort (including negligence), strict liability or
otherwise.

 
The foregoing warranties are exclusive and are in lieu of all other warranties
and guarantees whether written, oral, implied or statutory. NO IMPLIED STATUTORY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE SHALL APPLY.
 
Article 15
Taxes

 

 
15.1
Seller Taxes

 
The Contract Price includes applicable corporate and individual taxes that are
measured by net income or profit and are imposed by any governmental authority
of any country on the Seller, its employees, Subcontractors or Suppliers due to
the execution or performance of this Contract.
 

 
15.2
Purchaser Taxes

 
The Contract Price excludes any sales, use, excise, value added, gross receipts,
consumption, franchise, property, or similar taxes imposed by any federal,
state, or local government. All such taxes shall be for the account of and shall
be paid directly by the Purchaser. If Purchaser is exempt from any such taxes,
Purchaser will provide Seller adequate documentation of exemption in accordance
with the taxing authority requirements prior to title transfer. If Purchaser is
exempt from any Purchaser Taxes, Purchaser will provide Seller adequate
documentation of exemption in accordance with the taxing authority regulations
at least sixty (60) days prior to the Scheduled RTS Date of the Equipment.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 16

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 16
EEO and Compliance with Laws

 
The Seller shall perform its obligations hereunder in compliance with the legal
requirements set forth in the Equal Employment Opportunity Certificate attached
hereto as Attachment 10.
 
Article 17
Pricing and Scope Assumptions

 

 
17.1
Original Equipment Definition

 
The original Equipment definition is established in Attachment 2.
 

 
17.2
Pricing Assumptions

 
The Contract Price is based on the engineering and manufacture of the Equipment
in accordance with the Seller’s design criteria, manufacturing processes and
procedures and quality assurance programs, so as to comply with:
 

 
(i.)
Those portions of the codes and standards identified in Attachment 2 which the
Seller has deemed applicable to the Equipment (“Codes and Standards”)

 

 
(ii.)
The applicable United States Federal Laws in effect as of the Notice to Proceed
(“Federal Laws”)

 

 
(iii.)
The ambient site conditions (including temperature, humidity, elevation and any
seismic or wind-loading requirements) identified by Purchaser prior to Notice to
Proceed and set forth in Attachment 2 (“Ambient Site Conditions”)

 

 
(iv.)
Those site-specific environmental requirements (including those governing
emissions and noise) identified by Purchaser prior to Notice to Proceed and set
forth in Attachment 2 (“Site Requirements”)

 

 
(v.)
Those State and Local Laws identified by Purchaser in Attachment 2.

 

 
17.3
Changes to Codes and Standards or to Federal Laws

 
If any change to the Codes and Standards or any change in Federal Law requires a
change to the Equipment, the Seller shall be entitled to a Change Order that
includes equitable adjustments to the Contract Price, Scheduled RTS Date(s) and
other provisions of the Contract that are impacted. In addition, during the
manufacturing process at its discretion, Seller may make minor changes to the
Equipment without entering into a Change Order, provided that such minor changes
do not alter the Contract Price or Scheduled RTS Date(s).
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 17

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
17.4
Other Changes to Equipment Scope or Configuration, State or Local Laws, Ambient
Site Conditions and Site Requirements

 
Except as set forth in this Article, changes to the Equipment and Services can
be made only as provided in Article 18.
 

 
17.5
Order Definition Meeting

 
Unless otherwise agreed, the Seller will schedule an Order Definition Meeting
within thirty (30) days of execution of this Contract. The Seller will advise
the Purchaser of the final drawing delivery schedule during the Order Definition
Meeting.
 

 
17.6
Project Manager

 
No later than the date of the Order Definition Meeting, the Purchaser will
appoint an individual person as its Project Manager, will authorize that person
to act on its behalf and will identify that person to the Seller. The Purchaser
hereby represents to the Seller that the person so identified will be authorized
to act on behalf of the Purchaser in matters connected with this Contract or the
Project.
 

 
17.7
Automatic Release

 
If the Purchaser fails to provide any information required by this Article
within the times herein specified, or if the Parties are not able to reach
agreement as to the substance of a Change Order to which the Seller is entitled
pursuant to this Article by the conclusion of the Order Definition Meeting, the
Seller will deliver the Equipment as originally described in Attachment 2.
 

 
17.8
Permitting Support

 
Purchaser shall have sole responsibility for, and risk associated with,
application for and maintenance of all permits, including but not limited to
site-related, construction and environmental permits. The Seller shall provide
reasonable assistance to the Purchaser in its endeavors relating to the
permitting of the Site and cooperate by providing information for the purpose of
obtaining the permits. In undertaking such assistance, the Seller shall not be
obligated to incur out-of-pocket costs and expenses without reimbursement from
the Purchaser.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 18

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 

 

 
17.9
Global Sourcing.

 
The Seller reserves the right in its discretion to obtain, source, subcontract,
manufacture, fabricate and assemble the Equipment and any of its components and
systems outside the United States or from non-domestic concerns, or both; it
being understood that the quality standards and warranties of the Seller under
the Contract shall be adhered to in all cases irrespective of source. Seller
shall be responsible for those direct costs associated with its global sourcing
and manufacturing activities that occur prior to title transfer to Purchaser.
 

 
17.10
Electronic Communication

 
The Parties agree to use the Seller’s Customer Collaboration System as the
primary medium for the storage and transmittal of drawings, specifications and
project reports. The current Customer Collaboration System is Project Net.
Selected individuals of the Purchaser and the Purchaser’s Engineer shall have
access to Project Net such that drawings and documents can be accessed and
downloaded at any time by either party. Registration instructions and link for
access to Project Net by the Purchaser and the Purchaser’s Engineer shall be
available within 10 working days following the conclusion of the Order
Definition Meeting.
 
Article 18
Changes

 

 
18.1
Purchaser-Initiated Changes

 
The Purchaser shall have the right to request that the Seller consider changes
to the Equipment or the Services, including modifications, alterations or
additions. If the Purchaser wishes to request such a change, the Purchaser shall
notify the Seller in writing. Within fifteen (15) days after receipt of such
notice (unless otherwise extended by mutual agreement), the Seller shall advise
the Purchaser of the feasibility of the requested change, and shall submit to
the Purchaser a draft Change Order, unless the matter requires further
investigation and research in which case Seller will provide an estimate of the
time frame in which Seller will be able to submit a detailed response to
Purchaser.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 19

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
18.2
Seller-Initiated Changes

 
If the Seller wishes to propose a change, or if the Seller is entitled to a
Change Order pursuant to the provisions of this Contract, the Seller shall
submit to the Purchaser a draft Change Order.
 

 
18.3
Contents of Draft Change Order

 
The draft Change Order shall include:
 

 
(i.)
A technical description of the proposed change in such detail as the Purchaser
may reasonably require,

 

 
(ii.)
A lump sum firm price adjustment (increase or decrease) in the Contract Price,
if any, caused by the proposed change

 

 
(iii.)
All potential effect(s), if any, on the Scheduled RTS Date(s), or any other
schedule or date for performance by the Seller hereunder

 

 
(iv.)
All potential effect(s), if any, on the Seller's ability to comply with any of
its obligations hereunder, including the Seller's warranties and Performance
Guarantees.

 

 
18.4
Process for Concluding Change Order

 
The Purchaser shall, within ten (10) days from the date of receipt of such
information, either approve or disapprove the draft Change Order in writing or
request additional time to consider the draft Change Order. If the Purchaser
approves the Change Order, the Purchaser and the Seller shall then sign the
Change Order that shall operate as an amendment to this Contract.
 

 
18.5
Agreement Required

 
All changes under this contract shall be subject to mutual agreement, and no
Change Order will be effective until signed by both Parties.
 

 
18.6
Changes to Equipment Not Practicable

 
If the Seller determines that any change to the Equipment contemplated in the
immediately preceding paragraphs is not practicable, the Seller will so notify
the Purchaser and the Purchaser:
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 20

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
(i.)
May terminate this Contract in accordance with Article 6 of this Contract.

 

 
(ii.)
May direct completion without change.

 
Article 19
Excusable Delays

 
The Seller shall not have any liability or be considered to be in breach or
default of its obligations under this Contract to the extent that performance of
such obligations is delayed or prevented, directly or indirectly, due to:
 

 
(i)
Causes beyond its reasonable control; or

 

 
(ii)
Acts of God, acts (or failures to act) of governmental authorities, fires,
severe weather conditions, earthquakes, strikes or other labor disturbances,
floods, war (declared or undeclared), epidemics, civil unrest, riots, delays or
accidents in transportation and car or transporter shortages; or

 

 
(iii)
Acts (or omissions) of the Purchaser including failure to promptly:

 

 
(a.)
Provide the Seller with information and approvals necessary to permit the Seller
to proceed with work immediately and without interruption, or

 

 
(b.)
Comply with the terms of payment; or

 

 
(iv)
Shipment to storage in accordance with Article 7.5 above.

 
The Seller shall notify the Purchaser of any such delay and strive to mitigate
the delay to the extent practicable. The Scheduled RTS Date(s) or other date of
performance shall be extended for a period of time necessary to overcome the
effect of such excusable delay. If the Seller is delayed by acts or omissions of
the Purchaser, or by the prerequisite work of the Purchaser’s other contractors
or suppliers, the Seller shall also be entitled to an equitable price
adjustment.
 
Article 20
Patents

 

 
20.1
Patent Indemnity

 
The Seller agrees to indemnify and hold harmless the Purchaser from any rightful
claim of any third party that any Equipment manufactured by the Seller and
furnished hereunder infringes any United States registered patent. If the
Purchaser notifies the Seller promptly of the receipt of any such claim, does
not take any position adverse to the Seller regarding such claim and gives the
Seller information, assistance and exclusive authority to settle and defend the
claim, the Seller shall, at its own expense and option, either:
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 21

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
(i.)
Settle or defend the claim or any suit or proceeding and pay all damages and
costs awarded in it against the Purchaser, or

 

 
(ii.)
Procure for the Purchaser the right to continue using the Equipment, or

 

 
(iii.)
Modify the Equipment so that it becomes non-infringing, or

 

 
(iv.)
Replace the Equipment with non-infringing Equipment; or

 

 
(v.)
Remove the infringing product and refund the price.

 
If, in any suit arising from such a claim, the continued use of the Equipment
for the purpose intended is forbidden by any court of competent jurisdiction,
the Seller shall at its option take one or more of the actions under (ii.),
(iii.), (iv.), or (v.) above. The foregoing states the entire liability of the
Seller for patent infringement of any Equipment.
 

 
20.2
Exclusions

 
The above paragraph shall not apply to:
 

 
(i.)
Any Equipment which is manufactured to the Purchaser’s design or

 

 
(ii.)
The use of any equipment furnished under this Contract in conjunction with any
other apparatus or material not furnished by Seller, the combined use of which
in and of itself gives rise to a claim of infringement.

 
As to any Equipment or use described in the preceding sentence, the Seller
assumes no liability whosoever for patent infringement.
 
Article 21
General Indemnity

 

 
21.1
Seller’s Indemnity

 
Subject to Article 24 the Seller agrees to indemnify and hold harmless the
Purchaser from:
 

 
(i.)
Any physical damage to the property of third parties or

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 22

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
(ii.)
Injury to persons, including death, to the extent resulting directly from the
negligence of the Seller or its officers, servants, agents, employees, and/or
assigns while engaged in activities under this Contract.

 

 
21.2
Purchaser’s Indemnity

 
The Purchaser shall likewise indemnify and hold harmless the Seller from:
 

 
(i.)
Any physical damage to property of third parties or

 

 
(ii.)
Injury to persons, including death, to the extent resulting directly from the
negligence of the Purchaser, its officers, servants, agents, employees, and/or
assigns while engaged in activities relating to this Contract.

 

 
21.3
Concurrent Liability

 
In the event such damage or injury is caused by the joint or concurrent
negligence of the Seller and the Purchaser, the loss shall be borne by each
Party in proportion to its negligence.
 

 
21.4
Limitation

 
For purposes of this Article, “third parties” shall not include:
 

 
(i)
The Purchaser or the Owner;

 

 
(ii)
The subsidiaries, parents, Affiliates, agents, successors or assigns of the
Purchaser or the Owner, including any operation or maintenance contractor; or

 

 
(iii)
Any party:

 

 
(a.)
With any equity interest in the foregoing entities, or

 

 
(b.)
With a security interest of any nature in any such entity’s assets or property,
or

 

 
(c.)
Which claims or seeks to claim any of the rights, powers or privileges of the
Purchaser or Owner under this Contract or claims or seeks to claim as a third
party beneficiary of the Purchaser or Owner under this Contract.

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 23

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 22
Insurance

 

 
22.1
Comprehensive General Liability

 
The Seller shall furnish and maintain Comprehensive General Liability insurance
with limits of not less than $1,000,000 per occurrence for bodily injury or
death, and $1,000,000 per occurrence property damage plus Contractual Liability
coverage.
 

 
22.2
Automobile Liability

 
The Seller shall furnish and maintain automobile liability insurance with limits
of not less than $1,000,000 for each person, $1,000,000 for each occurrence and
$1,000,000 for property damages.
 

 
22.3
Worker’s Compensation

 
The Seller will comply with all federal and state workers compensation or
similar laws that might impose any charge or liability on the Purchaser in
connection with this Contract.
 

 
22.4
Certificates of Insurance

 
Upon written request by the Purchaser, the Seller shall furnish the Purchaser
with certificates of insurance evidencing that insurance has been provided to
meet the above requirements. Such certificates shall state that no material
change or cancellation can be effected without thirty (30) days prior written
notice to the Purchaser.
 

 
22.5
Purchaser’s Insurance

 
The Seller shall be included as an additional insured on the Purchaser’s or
Owner’s All Risk/Builder's Risk Insurance Policy, which will include a waiver of
rights of subrogation against the Seller. The deductible under this policy shall
be for Purchaser’s account.
 
Article 23
Termination for Cause; Suspension

 

 
23.1
Grounds for Termination by Purchaser

 
The Purchaser shall have the right to terminate this Contract for cause in the
event that the Seller:
 

 
(i)
Becomes insolvent, makes an assignment for the benefit of its creditors, has a
receiver or trustee appointed for the benefit of its creditors, or files for
protection from creditors under any bankruptcy or insolvency laws; or

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 24

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 

 
(ii)
Substantially breaches and fails to comply or perform its material obligations
hereunder (but only with respect to a material obligation for which this
Contract does not provide exclusive remedies), provided that:

 

 
(a.)
The Purchaser shall first have provided the Seller with written notice of the
nature of such breach and of the Purchaser’s intention to terminate the Contract
as a result of such breach, and

 

 
(b.)
The Seller shall have failed within thirty (30) days after receipt of such
notice (or such extended period as is considered reasonable by the Parties)
either

 

 
i.
To commence to cure such breach and diligently thereafter to pursue such cure,
or

 

 
ii.
To provide reasonable evidence that no such breach has occurred.

 

 
23.2
Remedy in the Event of Termination by Purchaser

 
If the Purchaser terminates this Contract as provided above, the Purchaser shall
pay the Seller that portion of the Contract Price allocable to the Equipment
title transferred or Services performed prior to the termination notice. If the
payments received by the Seller as of the date of such termination are in excess
of such portion of the Contract Price, the Seller shall return the excess of
such payments to the Purchaser. To the extent that Purchaser has paid for
Equipment that has not yet been title transferred to Purchaser as of the date of
the termination notice, Purchaser may elect to either:
 

 
(i.)
Continue to receive delivery of the Equipment upon full and complete payment for
the Equipment or

 

 
(ii.)
Forego delivery and title transfer of the Equipment in exchange for a refund of
the portion of the Contract Price allocable to the Equipment that has not been
title transferred to Purchaser (in which case Seller shall retain title to such
Equipment).

 

 
23.3
Suspension by Purchaser

 
It is expressly agreed that the Purchaser shall have no right to suspend
manufacture of the Equipment except to the extent that Purchaser elects to
exercise its rights hereunder to terminate this Contract for convenience or
Seller default.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 25

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
23.4
Grounds for Termination by Seller

 
The Seller shall have the right to terminate this Contract for cause in the
event that the Purchaser:
 

 
(i)
Becomes insolvent, makes an assignment for the benefit of its creditors, has a
receiver or trustee appointed for the benefit of its creditors, or files for
protection from creditors under any bankruptcy or insolvency laws; or

 

 
(ii)
Fails to make any payment when due or to fulfill any payment conditions as set
forth in the Contract, provided that:

 

 
(a.)
The Seller shall first have provided the Purchaser with written notice of the
nature of such failure and of the Seller’s intention to terminate the Contract
as a result of such failure, and

 

 
(b.)
The Purchaser shall have failed within thirty days after receipt of such notice
to correct such failure.

 

 
23.5
Remedy in the Event of Termination by Seller

 
If the Seller terminates this Contract as provided above, the Purchaser shall
pay to the Seller the charges set forth in the Termination Schedule.
 

 
23.6
Suspension by Seller

 
The Seller shall have the right to suspend all work on the Equipment or Services
immediately upon the failure of the Purchaser to make any payment when due. The
Seller shall further have the right to suspend any shipment of the Equipment if
all payments due prior to the applicable Scheduled RTS Date have not been made.
Any cost incurred by the Seller in accordance with any such suspension
(including storage costs) shall be payable by the Purchaser upon submission of
the Seller’s invoice(s). Performance of the Seller’s obligations shall be
extended for a period of time reasonably necessary to overcome the effects of
such suspension, except that Seller’s suspension shall not be deemed to extend
the Warranty Period hereunder.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 26

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 24
Limitation of Liability

 

 
24.1
Limitation

 
The total liability of the Seller, on all claims of any kind, whether in
contract, warranty, indemnity, tort (including negligence), strict liability, or
otherwise, arising out of the performance or breach of the Contract or use of
any Equipment shall not exceed the portion of the Contract Price allocable to
the portion of the Equipment giving rise to the claim. All liability under this
Contract shall terminate two (2) years after the Notice of RTS for the last Unit
giving rise to the claim.
 

 
24.2
Exclusion of Consequential Damages

 
In no event, whether as a result of breach of contract, warranty, indemnity,
tort (including negligence), strict liability, or otherwise, shall the Seller or
its Subcontractors or Suppliers be liable for loss of profit or revenues, loss
of use of the Equipment or any associated equipment, cost of capital, cost of
substitute equipment, facilities, services or replacement power, downtime costs,
fines or penalties charged to Purchaser for failure to meet permits, claims of
the Purchaser’s and/or Owner’s customers for such damages, or for any special,
consequential, incidental, indirect or exemplary damages and the Purchaser shall
indemnify the Seller against such claims of the Purchaser’s and/or Owner’s
customers.
 

 
24.3
Subsequent Purchasers

 
The Purchaser covenants and agrees that, in the event it seeks to transfer or
assign the Equipment and Services to any other third party, it shall, as a
condition to such transfer or assignment, cause such third party to acknowledge
and accept the restrictions and limitations afforded under this Contract for the
benefit of the Seller and its Subcontractors and Suppliers, including the
provisions of this Article. If the Purchaser fails to obtain acknowledgement
from the subsequent purchasers, the Purchaser shall indemnify, defend and hold
the Seller harmless from and against any and all claims in excess of these
restrictions and limitations made by any subsequent purchasers of the Equipment
or Services against the Seller for loss or damage arising out of the performance
or non-performance of the Equipment or Services provided under this Contract.
 

 
24.4
Gratuitous Advice

 
If the Seller furnishes the Purchaser with advice or assistance concerning any
products, systems or work which is not required pursuant to this Contract, the
furnishing of such advice or assistance will not subject the Seller to any
liability, whether in contract, warranty, indemnity, tort (including
negligence), strict liability or otherwise.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 27

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
24.5
“Seller” Defined

 
For the purposes of this Article, the term "Seller" shall mean the Seller, its
Affiliates, Subcontractors and Suppliers of any tier, and their respective
agents and employees, whether individually or collectively.
 

 
24.6
Limitations to Prevail

 
The provisions of this Article shall prevail over any conflicting or
inconsistent provisions contained in any of the documents comprising this
Contract, except to the extent that such provisions further restrict the
Seller's liability.
 
Article 25
Proprietary Information

 

 
25.1
Confidentiality

 
At the time of furnishing confidential or proprietary information, the Parties
shall expressly designate by label, stamp, or other written communication that
the information or documentation furnished is confidential. The receiving Party
agrees:
 

 
(i.)
To treat such information as confidential,

 

 
(ii.)
To restrict the use of such information to matters relating to performance of
the Contract, and

 

 
(iii.)
To restrict access to such information to its employees whose access is
necessary in the implementation of the Contract.

 
The receiving Party may release confidential Information to its agents,
consultants and Affiliates (“Representatives”), provided that these
Representatives:
 

 
(i.)
Are informed of the confidential and proprietary nature of the confidential
information and agree to be bound by the same standard of care as the receiving
Party,

 

 
(ii.)
Have a need to know the confidential information,

 

 
(iii.)
Limit their use of the confidential information solely to purposes related to
the Project and

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 28

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
(iv.)
Are not competitors of Seller.

 
Confidential information will not be reproduced without the other Party’s prior
written consent, and all copies of written information will be returned upon
request except to the extent that such information is to be retained by the
receiving Party pursuant to the Contract.
 

 
25.2
Exclusions

 
The foregoing restrictions do not apply to information which is:
 

 
(i.)
Contained in a printed publication which was released to the public by the
disclosing Party prior to the date of the Contract;

 

 
(ii.)
Or becomes, publicly known otherwise than through a wrongful act of the
receiving Party, its employees, or agents;

 

 
(iii.)
In possession of the receiving Party, its employees, or agents prior to receipt
from the disclosing Party, provided that the person or persons providing the
same have not had access to the information;

 

 
(iv.)
Furnished to others by the disclosing Party without restrictions similar to
those herein on the right of the receiving party to use or disclose;

 

 
(v.)
Approved in writing by the disclosing Party for disclosure by the receiving
Party, its agents or employees to a third party or

 

 
(vi.)
Provided to Purchaser’s financing party under notice and requirement of
confidentiality.

 
Upon receipt of a demand or request for the disclosure of confidential
information, the receiving Party shall promptly notify the other Party and
afford the Party an opportunity to seek a protective order or other appropriate
form of security or remedy. In the event that the Parties fail to obtain a
protective order or similar protection, the Party receiving the demand or
request for disclosure of confidential information shall furnish only that
portion of the confidential information that is legally required to be furnished
and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be afforded the confidential information.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 29

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 26
Assignment and Change in Control

 

 
26.1
Eligible Assignees

 
An Eligible Assignee is an:
 

 
(i.)
Affiliate of the Purchaser, or

 

 
(ii.)
Engineering or construction contractor under contract with the Purchaser for the
installation of the Equipment, provided that the Eligible Assignee offers
Purchaser satisfactory evidence of its ability (both financial and otherwise) to
fulfill the obligations of Purchaser hereunder.

 

 
26.2
Purchaser’s Right to Assign to Eligible Assignees

 
The Purchaser may once assign its rights and delegate its obligations under this
Contract to an Eligible Assignee, provided that:
 

 
(i)
The Purchaser shall notify the Seller of its intent to assign no less than ten
business days prior to the execution of any such assignment;

 

 
(ii)
The Purchaser shall either:

 

 
(a.)
Guarantee the obligations of the assignee by executing a guaranty in a form
acceptable to Seller or

 

 
(b.)
Retain its obligations under any payment, indemnity and bonus provisions of the
Contract;

 

 
(iii)
The first assignee may not further assign or delegate any rights or obligations
hereunder except to the original Purchaser; and

 

 
(iv)
The Purchaser shall in no event assign to its engineering or construction
contractor the right to receive liquidated damages under this Contract.

 

 
26.3
Collateral Assignment

 
The Purchaser may also assign a collateral interest in the Contract to a lender
who is not an Eligible Assignee as collateral security for a loan for the
acquisition of the Equipment, provided however, that Purchaser and Lender agree
that any future assignment to the Lender shall occur only as the result of the
exercise by Lender of its remedies under the loan agreements relative to a
bankruptcy or liquidation of Purchaser. Under no circumstances, however, shall a
collateral assignment require Seller to deliver Equipment to Purchaser or an
assignee if Seller has not been fully paid for such Equipment.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 30

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
26.4
All Other Assignments and Transfers by Purchaser

 
All other assignments or transfers by Purchaser of any or all of its duties or
rights under this Contract (by operation of law or otherwise) are subject to
Seller’s prior written consent. Further, Purchaser agrees that, until Purchaser
receives title to the Equipment as set forth herein, Purchaser shall not,
directly or indirectly sell, offer to sell or otherwise broker the Equipment.
 

 
26.5
Seller’s Right to Assign

 
The Seller may assign its rights and delegate its obligations under this
Contract to any Affiliate or subsidiary company. Seller may assign its rights
and obligations to other parties with the prior written consent of Purchaser.
 

 
26.6
Conditions

 
Any assignment shall be subject to all limitations of liability contained in the
Contract. The Purchaser may not assign this Contract except in accordance with
this Article. Any purported assignment not in accordance with this Article shall
be void and without effect.
 

 
26.7
Change in Control of Purchaser

 
If the Seller believes that a change in the ownership or control of the
Purchaser prejudices the Seller’s ability to enforce its rights under this
Contract, the Purchaser shall furnish such additional security as the Seller
shall reasonably require.
 
Article 27
Dispute Resolution

 

 
27.1
Referral to Senior Management

 
Any and all controversies, disputes or differences between the Parties to this
Contract, if not amicably settled by the Parties with thirty (30) days following
written notice of dispute, shall be referred to senior management of the Parties
for resolution. In the event the dispute has not been resolved within forty-five
(45) days following referral to senior management, or such longer period as the
Parties may mutually agree, then either Party may, upon ten (10) days notice to
the other party, institute arbitration in accordance with the following
paragraphs.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 31

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
27.2
Arbitration

 
Any and all controversies, disputes or differences between the Parties to this
Contract, if not resolved by referral to Senior Management, shall be resolved by
arbitration pursuant to the Rules of the Center for Public Resources ("CPR") for
Non-Administered Arbitration of Business Disputes as in effect at the time of
the arbitration. The parties consent to a single, consolidated arbitration for
all Disputes for which arbitration is permitted. The neutral organization for
purposes of the CPR rules will be the CPR. The arbitral tribunal shall be
composed of one arbitrator selected by agreement of the parties or, in the
absence of such agreement within 60 days after either party first proposes an
arbitrator, by the CPR. The arbitration shall be conducted in Houston. Both
Parties shall have the right to present documentary evidence and witnesses and
the right to cross-examine witnesses. On request of either Party, a transcript
of the hearings shall be prepared and made available to the Parties. The
arbitrators shall determine the Dispute in accordance with the Governing Law
without giving effect to any conflict of law rules or other rules that might
render such law inapplicable or unavailable, and shall apply this Agreement
according to its terms. While recognizing that the Rules of the CPR govern any
arbitration hereunder, the parties hereby specifically authorize the arbitrator
to grant dispositive or partially dispositive motions where such relief would be
warranted under the Federal Rules of Civil Procedure, and such relief should be
granted where appropriate. The arbitrators shall not, however, have the power
to:
 

 
(i.)
Impose obligations involving the limitations of liability or applicable remedies
other than those set forth in and permitted by this Contract;

 

 
(ii.)
Award any damages excluded by Article 24.2 of this Contract or

 

 
(iii.)
Otherwise award damages inconsistent with the terms of the contract.

 
The Arbitrators shall be instructed to provide a detailed written opinion, in
the English language, setting forth the basis for each of their findings.
Reasonable expenses of the arbitration shall be borne in accordance with the
decision of the arbitration.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 32

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
The written decision of the arbitrators shall be final and binding upon both
Parties. In the context of an attempt by either party to enforce an arbitral
award or order, any defenses relating to the parties' capacity or the validity
of this Agreement or any related agreement under any law are hereby waived; and
judgment on any award or order resulting from an arbitration conducted under
this paragraph may be entered and enforced in any court, in any country, having
jurisdiction thereof or having jurisdiction over any of the parties or any of
their assets. Except as expressly permitted by this Agreement, no party will
commence or voluntarily participate in any court action or proceeding concerning
a Dispute, except:
 

 
(i.)
For enforcement of an arbitral award, or

 

 
(ii.)
To restrict or vacate an arbitral decision based on the grounds specified under
applicable law and not waived above.

 
Article 28      Governing Law
 
This Contract shall be construed and interpreted in accordance with the laws of
the State of New York, excluding its conflict of law rules (the “Governing Law
of the Contract”), provided that any provision of such law invalidating any
provision of this Contract or modifying the intent of the Parties as expressed
in the terms of this Contract shall not apply.
 
Article 29
Software License

 

 
29.1
Grant of License

 
Purchaser is granted a limited license for any Software within the Scope of
Supply. All Software is protected by the copyright laws of the United States and
by applicable international treaties. No rights under copyrights are transferred
to Purchaser, except as specifically provided herein. All Software provided by
Seller remains Seller’s property. If Purchaser receives Software that renders
Software that Purchaser then has redundant, Purchaser must return the redundant
Software to Seller or certify in writing that Purchaser has erased all copies of
it. This license allows Purchaser to:
 

 
(i.)
Use the Software only on the Equipment on which it is installed at the time of
delivery or, if Software is supplied separately, in connection with Equipment
supplied by Seller. Purchaser must obtain a supplementary license from Seller
(which Seller may or may not grant in its sole discretion) before using the
Software in connection with any other equipment or for any other purpose.

 

 
(ii.)
Make one copy of the Software in machine-readable form solely for backup
purposes. Purchaser must reproduce on each copy the copyright notice and any
other proprietary legends that were on the original copy.

 

 
(iii.)
Transfer the Software and all rights under this license to another party as part
of the sale of the Equipment with which it is used, but only if the other Party
agrees in writing to be bound by the terms of this Article and the other
provisions of the Contract.

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 33

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 

 
29.2
Distribution and Derivative Works

 
Purchaser may not distribute copies of the Software to others or electronically
transfer the Software from one computer to another over a network. The Software
contains trade secrets. In order to protect them Purchaser may not decompile,
reverse engineer, disassemble, or otherwise reduce the Software to a
human-perceivable form. PURCHASER MAY NOT MODIFY, ADAPT, TRANSLATE, RENT, LEASE,
LOAN, RESELL FOR PROFIT, DISTRIBUTE, NETWORK, OR CREATE DERIVATIVE WORKS BASED
UPON THE SOFTWARE OR ANY PART THEREOF.
 

 
29.3
Upgrades

 
Nothing herein shall be deemed to create an obligation on the part of Seller to
provide any upgrade or revision to any Software other than pursuant to a
specific written obligation to do so.
 
Article 30
Contract Documents

 
The following documents shall comprise the Contract, and shall together be
referred to as the “Contract”:
 
(i.)
This Contract, and

 
(ii.)
The enumerated Appendices hereto (all of which shall be incorporated herein by
this reference)

 
Article 31
Effective Date

 
The Effective Date of this Contract shall be the last to occur of the:
 
(i.)
Date when it has been signed by both Parties and

 
(ii.)
Last date when any other conditions to effectiveness set forth in Attachment 3
have been met.

 
Notice to Proceed shall be deemed to have been given by Purchaser to Seller upon
Seller’s receipt of the first payment listed on Attachment 3.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 34

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
Article 32
Entire Agreement

 
This Contract represents the entire agreement between the Parties and no
modification, amendment, rescission, waiver or other change shall be binding on
either Party unless assented to in writing by the Party’s authorized
representative. This Contract supersedes all previous written or verbal
agreements regarding the Project, including any previous proposal,
Agreement-in-Principle or Memorandum of Understanding. Any oral or written
representation, warranty, course of dealing or trade usage not contained or
referenced herein shall not be binding on either Party. Each Party agrees that
it has not relied on, or been induced by, any representations of the other Party
not contained in this Contract.
 
Article 33
Miscellaneous Provisions

 

 
33.1
Third-Party Beneficiaries

 
Except as provided in the Article 24, these provisions are for the benefit of
the Parties hereto and not for any other third party.
 

 
33.2
Export Control

 
All sales hereunder of U.S.-origin goods and related technical data (including
software) shall at all times be subject to the export control laws and
regulations of the U.S. Government and any amendments thereof. The Purchaser
agrees that it shall not make any disposition by way of transshipment, export,
diversion or otherwise, except as said laws and regulations may expressly
permit, of U.S.-origin goods and related technical data (including software)
supplied by the Seller.
 

 
33.3
Survival

 
The Articles with the following titles shall survive termination of this
Contract: Taxes, Warranty, Patents, General Indemnity, Limitation of Liability,
Proprietary Information and Miscellaneous Provisions.
 

 
33.4
Non-Waiver

 
Waiver by either Party of any right under this Contract shall not be deemed a
waiver by such Party of any other right hereunder.
 

 
33.5
Invalidity

 
The invalidity in whole or in part of any part of this Contract shall not affect
the validity of the remainder of the Contract.
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 35

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
 

 
33.6
No Nuclear Use

 
The Equipment and Services sold hereunder are not intended for application (and
shall not be used) in connection with any nuclear installation or activity and
Purchaser warrants that it shall not use the Equipment and Services for such
purposes, or permit others to use or permit others to use the Equipment or
Services for any such purposes. If, in breach of the foregoing, any such use
occurs, Seller shall have no liability for any nuclear or other damage, injury
or contamination, and Purchaser shall indemnify Seller, its Affiliates and
suppliers of every type and tier against any such liability, whether arising as
a result of breach of contract, warranty, indemnity, tort (including
negligence), strict liability or otherwise.
 

 
33.7
Changes and Improvements Beyond Scope

 
It is understood that Seller has the right to make changes in product design and
add improvements to products or services at any time without incurring any
obligations to install the same on or in connection with the Equipment and
Services provided hereunder.
 

 
33.8
Counterparts

 
This Contract may be signed in any number of counterparts, each of which shall
constitute one and the same instrument.
 
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 36

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005

Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the Parties have caused this document to be executed by their
authorized representatives as of the Effective Date.
 
 


 
Seller
 
GE PACKAGED POWER, INC.
Purchaser
 
MMC ENERGY, INC.
By:
 
/S/Andrew Morton
(Signature)
 
Andrew Morton
(Printed Name)
 
Regional Sales Manager
(Title)
 
January 25, 2008
(Date)
By:
 
/s/ Denis Gagnon
(Signature)
 
Denis Gagnon
(Printed Name)
 
Chief Financial Officer
(Title)
 
January 25, 2008
(Date)

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 37

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
Attachment 1  Defined Terms
 
 
The following defined terms will be used throughout this Contract:
 
a)
“Affiliate” shall mean any entity that directly or indirectly controls, is
controlled by or is under common control with a Party. For the purposes of this
definition, "control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of the
controlled entity, whether through the ownership of voting securities or
partnership or other ownership interests or by contract or otherwise.

 
b)
“Ambient Site Conditions” shall have the meaning ascribed in Article 17.2.

 
c)
“Change in Laws” or shall mean a change to a Law, or a change in the
interpretation or application of a Law by the cognizant executive or judicial
authorities occurring after the date of Seller’s original proposal to Purchaser.

 
d)
“Change Order” shall mean a written agreement to change the Equipment or
Services which describes the change, identifies the writing as a Change Order,
sets out adjustments, if any, in the Contract Price or Unit Price(s) and any
other provision of this Contract which is affected, and is signed by both
Parties.

 
e)
“Codes and Standards” shall have the meaning ascribed in Article 17.2.

 
f)
“Contract Documents” shall have the meaning ascribed in Article 30.

 
g)
“Contract Price” shall mean the total firm price as consideration for the
Equipment and the Services, as set forth in Article 3 and as may be adjusted
from time to time in accordance with this Contract.

 
h)
“Customer Collaboration System” shall have the meaning ascribed in Article
17.10.

 
i)
“Delivery” of the Equipment shall occur upon the event described in Article 8.

 
j)
“Delivery Point” shall have the meaning ascribed in Article 7.3.

 
k)
“Effective Date” shall mean the date described in Article 31.

 
l)
“Equipment” shall mean all of the equipment described in the “Equipment” portion
of Attachment 2.

 
m)
“Eligible Assignee” shall have the meaning ascribed in Article 26.1.

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 38

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
n)
“Federal Laws” shall have the meaning ascribed in Article 17.2.

 
o)
“Governing Law of the Contract” shall have the meaning ascribed in Article 28.

 
p)
“Law” or “Laws” shall mean those laws, regulations, decrees or similar orders
with mandatory effect issued by the legislative, judicial or executive branch of
the relevant government, in effect as of the date of Seller’s original proposal
to Purchaser, to the extent such laws, regulations, decrees or similar orders
are applicable to the scope of this Contract.

 
q)
“Local Laws” shall be those local Laws that are (a) identified by Purchaser in
Attachment 2, (b) in effect as of the Notice to Proceed and (c) agreed to be
incorporated into the manufacturing of the Unit(s) by Seller. If no Local Laws
are set forth in Attachment 2 and agreed to by Seller, the manufacturing process
shall not incorporate any consideration of Local Laws.

 
r)
“Major Components” shall have the meaning set forth in Article 8.

 
s)
“Minimum Performance Criteria” shall mean 95% of the Performance Guarantee for
output and 105% of the Performance Guarantee for heat rate.

 
t)
“Minor Components” shall have the meaning set forth in Article 8.

 
u)
“Must Meet Remedy” is a one-time rather than continuing obligation on the part
of Seller to repair or replace the Equipment so that the Equipment meets a
designated performance criteria (e.g., the Minimum Performance Criteria). A Must
Meet Remedy is offered in lieu of other remedies such as liquidated damages or
warranty.

 
v)
“Notice of RTS” shall mean Seller’s notice of readiness to ship the Equipment,
or relevant portion thereof, from the relevant factory or warehouse.

 
w)
“Notice to Proceed” shall have the meaning ascribed in Article 31.

 
x)
“On-Site Services” are described in Attachment 12.

 
y)
“Order Definition Meeting” shall mean a project kick-off meeting between the
Seller's project execution team and the Purchaser's project team.

 
z)
“Options” shall have the meaning ascribed in Article 4.

 
aa)
“Owner” shall mean that corporation, partnership, or individual which owns the
facility in which the Equipment will be installed.

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 39

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
bb)
“Party” and "Parties” shall have the meanings ascribed in the foreword to this
Contract.

 
cc)
“Payment Schedule” shall mean the schedule of payments attached to this Contract
as Attachment 3.

 
dd)
“Performance Guarantees” shall mean the guaranteed values identified in the
Stamped Guarantee Sheet attached hereto as Attachment 9.

 
ee)
“Project” shall mean Purchaser’s power generation project.

 
ff)
“Purchaser” shall mean the entity so identified in the foreword to this
Contract.

 
gg)
“Scheduled RTS Date(s)” shall mean the date(s) by which Seller will provide
Notice of RTS for the relevant Unit(s), as set forth in Attachment 7 hereto.

 
hh)
“Scope of Supply” shall mean the Equipment plus the Services, as set forth in
Attachment 2.

 
ii)
“Seller” shall mean the entity so identified in the foreword to this Contract.

 
jj)
“Services” shall mean all of the those services described in the “Services”
portion of Attachment 2.

 
kk)
“Site” shall mean the location of the Project and place where the Equipment will
be installed, as indicated in the Recitals to this Contract.

 
ll)
“Site Requirements” shall have the meaning ascribed in Article 17.

 
mm)
“Software” means a computer program or compilation of data that is fixed in any
tangible medium of expression, or any storage medium from which the program may
be perceived, reproduced or otherwise communicated, either directly or with the
aid of a machine or device, and shall include without limitation any of Seller’s
proprietary operating Software, provided for the ordinary operation of the
Equipment, any optional Software to enhance the operation of the Equipment, as
well as any upgrades or revisions of this material the Seller provides in
fulfillment of a specific written commitment or otherwise.

 
nn)
“State Laws” shall be those state Laws that are (a) identified by Purchaser in
Attachment 2, (b) in effect as of the Notice to Proceed and (c) agreed to be
incorporated into the manufacturing of the Unit(s) by Seller. If no State Laws
are set forth in Attachment 2 and agreed to by Seller, the manufacturing process
shall not incorporate any consideration of State Laws.

 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 40

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
 
Contract For U.S. Based Sale of Equipment and Services

--------------------------------------------------------------------------------

 
 
oo)
“Subcontractor(s)” shall mean any corporation, partnership, or individual having
a contract with the Seller to supply labor or other services to be performed at
the Site in connection with this Contract.

 
pp)
“Supplier(s)” shall mean any corporation, partnership, or individual having a
contract with the Seller to supply material, equipment, labor, goods, or
services to the Seller in connection with its obligations under this Contract,
other than contracts labor or other services to be performed at the Site.

 
qq)
“Termination Schedule” shall mean the schedule of termination charges attached
to this Contract as Attachment 5.

 
rr)
“Training Services” are described in Attachment 13.

 
ss)
“Unit” shall mean a single gas turbine and its associated generator, together
with those accessories associated only with that gas turbine.

 
tt)
“Unit Price” shall have the meaning ascribed in Article 3.

 
uu)
“Warranty Period” shall have the meaning ascribed in Article 13.

 
 
MMC Energy/ Chula Vista / Revision 6 / 25 January 2008
Page 41

--------------------------------------------------------------------------------

GE AEPU.S. Contract Form Rev. 1 (February 10, 2003) ; JEA Rev Dec. 5, 2005
